 WEINACKER BROTHERS, INC.APPENDIXNOTICE TO ALL EMPLOYEES459Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that.WE WILL NOT, except in emergencies, let any contracts for maintenance workat our Bettis Atomic Power Laboratory covering projects of a nature whichcould be performed by the employees of the works engineering department with-out giving United Steelworkers of America, District 15, AFL-CIO, and its LocalUnion 5852, notice of our intention to let such contracts, and an opportunityto bargain with us over whether such contracts should be let.WE WILL, upon request, bargain in good faith with the above-named Unionbefore letting any such contracts.WESTINGHOUSE ELECTRIC CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 2107 ClarkBuilding, 701-17 Liberty Avenue, Pittsburgh, Pennsylvania, Telephone No. 471-2977, if they have any question concerning this notice or compliance with itsprovisions.Weinacker Brothers,Inc.andLorenzoMatthews,Harry W.Wright,Local 458, Retail Clerks International Association,AFL-CIO,andElizabeth Ann Boyette,Donald Harris, JackWillis SmithandLocal 458, Retail Clerks International Asso-ciation,AFL-CIO.CasesNos. 15-CA-2486-1, 15-CA-.486-f,15-CA-2486-3, 15-CA-2/.86-4, 15-CA-2486-5, 15-CA-2486-6, 15-CA-2486-8, 15-CA-2486-12. 15-CA-2486-15, 15-C1-2486-17, 15-CA-2486-18, and 15-CA-2.501.June 25, 1965DECISION AND ORDEROn April 15, 1965, Trial Examiner Stanley Gilbert issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed limited exceptions to the TrialExaminer's Decision and a brief in support of the Trial Examiner'sDecision.The Respondent did not file exceptions or a brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].153NLRB No. 40. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin these cases, and hereby adopts the findings," conclusions, and rec-ommendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, Weinacker Brothers, Inc.,Mobile, Alabama, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order asso modified :1.Add the following as paragraph 2(c), the present paragraph2 (c) and those subsequent thereto being consecutively relettered :"(c)Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."2.The telephone number for Region 15, given below the signatureline at the bottom of the Appendix attached to the Trial Examiner'sDecision, is amended to read: Telephone No. 527-6391.1 Apart from the matters referred to below, no exceptions have been filed to the TrialExaminer's findings, conclusions, and recommendationsAccordingly, the Trial Exam-iner's findings, conclusions, and recommendations are adoptedpro forma.In his factual findings concerning the discharge of employee Mildred Turner, the TrialExaminer failed, apparently inadvertently, to find that Turner was discharged in viola-tion of Section 8(a) (3) as well as of Section 8(a) (1).As the 8(a) (3) violation isclear upon his factual findings, we find merit in the General Counsel's exception to theTrialExaminer's failure to make the 8(a)(3) findingTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe charge in Case No. 15-CA-2486-1 was filed by Lorenzo Matthews on May 11;the charge in Case No. 15-CA-2486-2 was filed by Harry W. Wright on May 11,the charges in Cases Nos. 15-CA-2486-3, 15-CA-2486-4, 15-CA-2486-5, 15-CA-2486-6, 15-CA-2486-8, and 15-CA-2486-12 were filed by Local 458, RetailClerks International Association,AFL-CIO, hereinafter referred to as the Union,on May 11; the charge in Case No. 15-CA-2486-15 was filed by Elizabeth AnnBoyette on May 12; the charge in Case No. 15-CA-2486-17 was filed by DonaldHarris on May 26; the charge in Case No. 15-CA-2486-18 was filed by Jack WillisSmith on May 27; the charge in Case No. 15-CA-2501 was filed by the Union onJune 4; and an amended charge in Case No. 15-CA-2501 was filed by the Unionon July 29, all in 1964.Based upon the aforesaid charges, an order consolidating the said cases and thecomplaint herein were issued on August 31. 1964. Said complaint was amended onSeptember 16, and again on September 30, 1964.The complaint, as amended,alleges that Respondent violated Section 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended.Respondent, by its answer, denied that it committedthe unfair labor practices alleged. WEINACKER BROTHERS, INC.461Pursuant to notice, a hearing was held at Mobile, Alabama, on October 12, 13, 14,and 15, 1964, before Trial Examiner Stanley Gilbert.At the close of the hearing,oral argument was waivedWithin the time set therefor, briefs were submitted bythe General Counsel and Respondent.Upon the entire record herein, and from my observation of the witnesses, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTWeinacker Brothers, Inc., an Alabama corporation with its principal office andplace of business in Mobile, Alabama, is engaged in the business of retail supermarketoperations, with subsidiary gasoline and oil services.During the 12-month periodpreceding the issuance of the complaint, a representative period, Respondent, in thecourse and conduct of its business operations, sold and distributed products of agross value in excess of $500,000.During the same period, Respondent receivedgoods and materials of a value in excess of $50,000, which were shipped directly toits aforesaid place of business from points outside the State of Alabama.As is conceded by Respondent, Respondent is, and has been at all times materialherein, an employer engaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDAs is conceded by Respondent, the Union is, and has been at all times materialherein, a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Backgiound and summai y of eventsThe findings of fact set forth in this subsection of the Decision are based uponcredited testimony,) which was uncontradicted except as indicated.All dates referredto in this Decision are in 1964, unless otherwise indicated.The Union began its campaign to organize Respondent's employees in the latterpart of August or in September 1963. Jean Brooks who acted as executive secretaryfor Robert M. Weinacker, Jr., apparently either the owner or principal owner ofRespondent, was engaged in duties which were, in effect, those of general manager,until sometime after the employment of Horace Weaver in November 1963. DuringNovember 1963, Brooks saw a union man in the store and advised Weinacker thatshe suspected the Union was trying to organize Respondent's employees. Wemackerordered her to find out which employees were for the Union. She compiled a listof employees for him who she had determined were for the Union from her interroga-tion of the employees.During the period between November 1963 and February1964 the policy was adopted at a management meeting "to weed out the union sym-pathizers and to replace them with loyal employees."Weinacker told Brooks to givedepartment heads "instructions to find out who had signed union cards and to turnthe names over" to him and Weaver; Weinacker instructed the supervisor to tellemployees that it would do no good to join the Union and that he would close thestore before negotiating with it, and, on several occasions,Weinacker said in thepresence of Brooks that he would close the store "before [he would] go union."It appears that, in December 1963, Weaver took over all hiring of new employees.About that time Brooks interviewed an applicant and hired him, but he returnedshortly thereafter and asked her, "Who's boss you or Mr. Weaver?"When sherepliedWeaver was the general manager, the applicant said, "Lady he just asked meif I was for the Union or against the Union and I said I didn't know. He said hecouldn't use me." She later questioned Weaver about his action and Weaver toldher that he was in doubt whether the applicant would be loyal to management orthe Union, so he did not hire him.Brooks testified that Weaver stated to her and other supervisors that there wouldbe no prounion employees left, that he would get rid of them. Thermon C. Freeman,an admitted supervisor, testified that Weaver stated to him in December 1963, "WellI promise you that there will not be any union at Weinacker's, not as long as I stay'The testimony relied upon is that of Jean Brooks, an admitted supervisor, who wasemployed by Respondent from August 1962 to February 21, 1964, Glenn York, an admittedsupervisor, who was employed by Respondent from February 1963 to February 2, 1964;Thermon C. Freeman, an admitted supervisor, who was employed by Respondent fromJune or July 1960 until August 1962, and from June 1963 until April 1, 1964; CliffordTaggart, an officer and business agent of the Union; and employee Mildred Turner 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDhere, if I have to start at the front door and go out the back."He further testifiedthat Weaver asked him to find out if he knew anyone who had signed union cards andto let him know and that he, Weaver, "would take care of the rest." Freeman testi-fied that, again in January, Weaver stated to him that there would be no union inthe store "because we will just start at the front and go out the back and there won'tbe any union."Weaver denied that he ever made any such statements or words tothat effect.This denial is not credited.Both Brooks and Freeman were convincingwitnesses.On the other hand, neither Weaver's demeanor nor the content of histestimony was convincing.Furthermore, his denial is not credited in view of theconsiderable amount of uncontradicted and credited testimony evidencing manage-ment's hostility toward the Union and its intention to get rid of prounion employeesSeveral times during December 1963 and January 1964 Weaver asked Glenn York,an admitted supervisor, to talk to the employees to get them to withdraw their author-ization cards and instructed him to find an excuse to get rid of employees who werefor the Union.Around the middle of December 1963, Clifford Taggart, an officer and businessagent of the Union, visited the store with another union representative.They intro-duced themselves to Brooks and Taggart told her that he wanted to see Weinacker,that the Union was requesting recognition, and that it represented a majority ofemployees.Brooks replied that Weinacker would not see them, would not recognizethe Union, and would close the doors before he could do so. She also stated tothem, "The only good you can do around here is getting a lot of good employeesfired," and "When we find out what people signed union cards, they will be fired."In the latter part of January, Mildred Turner, an employee, overheard Weaversay to a man whom she could not identify that he, Weaver, wanted to get rid of thepeople who signed union cards, and when the unidentified man said to Weaver,"You have to have a reason for firing," Weaver answered, "I can always come up2with an excuse for firing anyone."Mary Richaidson, an admitted supervisor, told Brooks that she and MyrtisChaillot, also an admitted supervisor, planned to engage in surveillance of the unionhall at the time of a union meeting to learn which employees were for the Union,and the day after the meeting Richardson indicated to Brooks that she had engagedin such surveillance.Weinacker instructed Chaillot, in Brooks' presence, to find outwho belonged to the Union and fire themThe above findings of fact clearly demonstrate Respondent's hostility to the Union,and its intent to rid itself of prounion employees and to commit other unfair laborpractices.They were considered in arriving at the findings hereinbelow of unfairlabor practices.B. The representation proceedings and the appropriate bargaining unitOn December 19, 1963, the Union filed a petition with the Board seeking certifica-tion as bargaining representative of the following described unit of Respondent'semployees:All full-time and regular part-time employees at Respondent's Mobile, Alabama,retail operation, including office clerical employees and the grocery, produce, meat,drug, warehouse, and service station departments, excluding employees in the snackbar, professional employees, watchmen and/or guards, and supervisors as definedin the Act.On January 20, 1964, a representation hearing was conducted and on February 13,1964, the Regional Director for Region 15 issued a Decision and Direction of Electionfinding said unit appropriate for the purposes of collective bargaining.Although theRespondent, in its answer, denied the allegation in the complaint that said unit wasan appropriate bargaining unit, no evidence was introduced in support of said denial.Therefore, even if it were assumed that the appropriateness of the unit could berelitigated in this proceeding, it, nevertheless, must be concluded that said unit is anappropriate unit for the purposes of collective bargaining, there being no evidenceinappropriate.On March 9, 1964, a representation election was conducted among the employeesin said unit.Objections to the election were filed by Respondent and after the objec-tions were investigated, said Regional Director on April 16, 1964, issued a Supple-mental Decision and Certification of Representative, certifying the Union as bargain-2This finding is not considered as evidence of a violation of Section 8(a) (1) of theAct inasmuch as there is no indication that Weaver knew he was being overheard by anemployee or could reasonably have anticipated being overheardHowever, it is indicativeof the hostility of the Respondent and lends weight to the findings of discriminatorymotive for the discharges set forth hereinbelow. WEINACKER BROTHERS, INC.463ing representative for said unit.On April 25, 1964, Respondent filed a request forreview of said Regional Director's Supplemental Decision and Certification of Repre-sentative, which request was denied by the Board on May 22, 1964.3C. The issues1.Whether Respondent violated Section 8(a)(1) of the Act by the conduct ofthe following supervisors: 4 Jean Brooks, Myrtis Chaillot, Cecil Laws, Mary Richard-son, Robert Tew, Colen Taylor, Claude Tingle, Horace Weaver, Robert M. Wem-acker, Jr., and William Chavers.2.Whether the following employees were discriminatorily discharged (namedaccording to the alleged dates of discharge) - Marguerite Etheredge, Sadie Burgess,Mildred Turner, Burt Dock, Harry Wright, W. J. Williams, Cleveland Dortch, Eliza-beth Ann Moyette, and Lorenzo Matthews.3Whether there were discriminatory reductions in the work hours of Burgess,Boyette, Donald Harris, and Jack Smith4.Whether there was a discriminatory denial of dining and restroom facilitieswhich had been previously used by certain employees.5.Whether the Respondent refused to bargain in good faith with the Union afterits certification as the bargaining representative of Respondent's employees.D. Interference, restraint, and coercion of employees1.By conduct of Jean BrooksBrooks testified that, in accordance with her instructions from Weinacker to findout what employees were for the Union, she interrogated the employees and compileda list for him of those who she had determined were in favor of the Uniona Itappears from Brooks' testimony that, before she left Respondent's employ, she inter-rogated all or substantially all of the employees in the store. She also testified thatshe told them they would get fired if they joined the Union and that Weinacker wouldclose the store "before he would negotiate with the Union."Her testimony as toher interrogation and threats was substantiated by a number of the employees. Inaddition, Turner testified that Brooks stated in her presence and in the presence ofW. J. Williams that before Weinacker "paid union wages he would put us all into parttime, and pay us part time ... he would pay more people, and they would make less,"and that she asked Williams if he would prefer ending up making only half of $44 aweek.6All of the above testimony was uncontradicted and is credited.It is therefore concluded that, through the conduct of Brooks, Respondent didunlawfully interrogate employees and threaten them with economic reprisals for theiradherence to the Union,7 in violation of Section 8 (a) (1) of the Act.2.By conduct of Myrtis ChaillotEmployee Alma Garrison testified that, in the middle of December 1963, Chaillotasked her and two other employees if they were going to join the Union and if they3 It is alleged that after the Union was certified as the bargaining representative, Re-spondent engaged in conduct constituting refusals to bargain in good faith in violation ofSection 8(a)(5) and (1) of the ActThe details with respect to this issue are set forthin another section of this Decision entitled"H. Respondent's refusal to bargain in goodfaith".'All of the people named were admitted to be supervisors except Robert TewRobert Tewwas found to have been a supervisor in section III, D, 5, of this Decision (in which theevidence concerning his supervisory status and conduct is set forth in detail)'Among the employees whose names she remembered were on the list were Wright,Turner, Etheredge,Williams, Donald Harris, Dock, and DortchSix of said employeeswere among the nine who were alleged to have been discriminatorily discharged and oneof those named was alleged to have had his workhours discriminatorily reduced(Shefurther testified that she did not put anyone on the list of whom she was unsure ) There-fore, this, uncontradicted and credited testimony of those who were on the list was con-sideied in disposing of the issues relating to the alleged discriminatory action againstsaid employees.6This statement was considered in the disposition, in other sections of this Decision,of the issues of whether there were discriminatory reductions in the workhours of fourof the employees. It indicates that Respondent contemplated using the device of reduc-ing workhours as a means of reprisal for adherence to the Union7Including a threat to reduce their hours of work should the Union become their bar-gaining representative, rather than give them full employment at union scale 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad talked to union men, and that Chaillot stated that if they joined the Union theywould lose their jobs. She also testified that, later in December, Chaillot asked herthe same question and when the witness responded, "I've told you and told you ...I'm not going to join the Union," Chaillot said that Weinacker "told her to ask thegirls and get their answer because she had to turn it back into him because she wantedto tell him how the girls felt about the Union " She testified further that Chaillotstated that Weinacker would close the doors before he would accept the Union.Etheredge testified that, about 2 weeks prior to her discharge (on January 13,1964), Chaillot asked her what she thought about the Union and she answered thatshe did not want to talk about it. Burgess testified that in January Chaillot asked herwhether, if a vote were taken, she would be for the Union and that she answered inthe affirmative.Burgess further testified that Chaillot told her she was asking otheremployees how they would vote but that "it would not count."Matthews testified that, in January, Chaillot told him that Weinacker had askedher to question employees as to how they were going to vote and that he ieplied thathe thought that the voting was going to be by secret ballot.Matthews further testifiedthat on the day of the election, March 9, Chaillot asked him how he was going to voteand said, "You better vote right .... If you git the Union in it's going to be tough."Matthews also testified that on February 17, when he wore a union ,button on the job,Chaillot and Weaver saw it and Chaillot remarked to him, "Boy, you're gitten brave."The record is cleat that Chaillot and Richardson engaged in unlawful surveillanceby sitting in an automobile parked near the union hall at the time of a meeting inorder to determine which employees were attending the meeting and could, therefore,be assumed to be in favor of the UnionsChaillot denied that she ever asked any employee how he would vote or that sheever questioned employees about the Union. She testified that the employees dis-cussed the Union in front of her and that she only discussed the Union with them inan "indirect way "Chaillot was not a convincing witness and in view of the uncon-tradicted and credited testimony of Brooks that Chaillot had been instructed byWemacker to find out who belonged to the Union and fire them, and, further, in viewof management's hostility and plan to commit unfair labor practices, no reliance canbe placed upon her above denials.The above testimony of her interrogation ofemploy ees and threats of economic reprisal is credited.Therefore, it is concluded that Respondent, through the conduct of Chaillot,engaged in unlawful interrogation, threats of reprisal for adherence to the Union, andsurveillance of employees' protected activity in violation of Section 8(a)(1) of theAct.3.By conduct of Cecil LawsEmployee Enna May Hall testified without contradiction, and it is found, that,in January, Laws said to her and another employee that he did not care whether theyjoined the Union or not, that their jobs were safe with him, but that if any newemployees came in they would have to tell Weaver they were not for the UnionThisstatement to an employee of a policy not to hire anyone who might be in favor of theUnion is not only violative of Section 8(a)(1) of the Act, but also corroborates theabove credited testimony of Brooks that Weaver was implementing such a policy.4.By conduct of Mary RichardsonBased upon uncontradicted 9 and credited testimony it is found that Richardsonengaged in the following conduct: In the first part of December 1963, Richardsonasked Garrison if she were going to join the Union and stated that if employeesjoined the Union they would be fired; early in 1964, Richardson stated in the presenceof Carlos and Donald Harris that Weaver "was going to fire everybody, that he wasgoing to clean house" (from the context of the conversation it is clear that she wasreferring to "everybody" who was in favor of the Union); around election time,Richardson asked Donald Harris how he and the Union were "getting along" andsaid, "Let me tell you what I think about the Union ... all you all are gonna do is getyourselves fired"; in December 1963 Richardson said to Turner that if any of thepersonnel in her department joined the Union she would fire them and "that anybodyelse in the store would be fired if they joined the Union, because Mr. Weiracker wasnot going to have the Union come into the store"; a couple of weeks after the election,Richardson stated to Betty Dailey that there would never be a union in the store as8Chaillot admitted engaging in such conduct and Carlos Harris testified, without con-tradiction, that Chaillot told him that she and Richardson planned to engage in saidsurveillance.9Richardson was not called as a witness. WEINACKER BROTHERS, INC.465long as Weinacker owned it; in December 1963, Richardson "started cursing"Matthews and told him she knew he was passing out union literature; in the last partofMarch she talked to Matthews about the Union and named Williams, DonaldHarris, and Matthews as organizers of the Union, and stated that every time she sawthem they made her "sick to her stomach"; and Richardson accompanied Chaillot inengaging in surveillance of employees' attendance of a union meeting.Therefore, it is concluded that, by Richardson's conduct, Respondent engaged inunlawful interrogation, threats of reprisal for adherence to the Union, surveillance ofemployees' protected activities, and threats not to recognize and bargain with theUnion even if it was selected as the lawful representative of the employees, in violationof Section 8 (a) (1) of the Act.5.By conduct of Robert TewRespondent denied the allegation that Robert Tew was a supervisor (during theperiod material herein) within the meaning of the Act.His supervisory status wasquestioned at the time of the election, but, since his ballot was not determinative ofthe result, no conclusion was reached by the Regional Director with regard thereto.Weaver testified that Tew was hired by him to work directly under him in thegrocery department, immediately after the grocery manager had been terminated,and that Tew did not have authority to hire or fire. (There is no indication in therecord that he exercised such authority.)According to Weaver, Tew was to relayinstructions to employees, keep their time, and tell them when to come and go onbreaks.Weaver further testified that he (Weaver) assigned the employees and Tewcarried out his instructions; that Tew checked registers at night and helped close thestore after the night manager was terminated; and that either he (Weaver) or Tewgave the cashiers money.According to the payroll record, Tew was hired on February 3, 1964, the day afterYork, the grocery manager, left, and the payroll records indicate that Tew was"assistant grocery manager" during the period when there was no manager in thatdepartment, and received a salary of $100 per week.All other employees in thegrocery department were on an hourly basis and it appears that Tew earned at leasttwice as much as was paid to the nonsupervisory employees.Based upon uncontradicted and credited testimony it is found that, about the timeTew was hired, Weaver told Carlos Harris and a number of the other employees thatTew was "in charge," and stated to Donald Harris that York was fired and Tew wastaking his place; and Tew gave Jack Smith orders, told him what hours to work, toldthe cashiers when to work, and approved customers' checks.Williams ciediblytestified that he thought Tew was a supervisor, because Tew assigned employees,checked cashiers, gave out work schedules, and gave him time off one evening inFebruary.Freeman, a supervisor in one of the other departments, testified withoutcontradiction, and it is found, that Tew attempted to give him orders, but he ignoredthem.Although Brooks testified to the effect that Tew was not employed in asupervisory capacity, she remained in the employ of Respondent for only a little over2 weeks after Tew was hired by Weaver, and it appears that, by the time Tew washired,Weaver had usurped most of her managerial functionsFurthermore, thereisno showing that she had observed what authority Tew exercised.Consequentlyher testimony on this point cannot be given weight.It appears from the above credited testimony that Tew had many of the attributescharacteristic of supervisors as defined in the Act. It is concluded, therefore, that,not only did the employees have reasonable ground to believe that Tew was a super-visor but that Tew was, in fact, a supervisor within the meaning of the Act.Several of the employees testified without contradiction 10 as to Tew's conduct, andtheir testimony is credited.Donald Harris testified that, sometime before the election,Tew asked him when the next union meeting was to be held and, when he told him theday, Tew elicited from him the appointed hour.Turner testified that, in the first weekin February, Tew told her unions were bad. that he did not believe in them, that thestore would be closed before the Union would come in, and that Weinacker "wouldn'thave it."Williams testified that, in February, Tew asked him if he believed in theUnion and stated that, "You won't get a union in here ... they will close the doorsbefore then."Williams also testified that after the election Tew said, "You thinkyou all got a union in here but you don't"; and that Tew further stated that therewould not be a union in the store, that "they would close the door, and get a wholenew crew." Boyette testified that, just before the election, Tew asked her if she weregoing to vote for the Union and that, when she said that it was a private matter, Tew10 Tew was not called as a witness.796-027-66-vol 153-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated, "Your friends are backing out on you." She further testified that Tew said,"If the Union comes here, Mr. Weinacker will close the doors and we'll all be outof work."It is, therefore, concluded that Respondent, by the conduct of Tew, engaged inunlawful interrogation, threats of economic reprisal for adherence to the Union,and threats that Respondent, in any event, would not accept the Union as thecollective-bargaining representative of its employees, all in violation of Section8(a)(1) of the Act.6.By conduct of Colen TaylorEmployee Cecil Robinson testified without contradiction, I I and it is found, that,in the latter part of March, Taylor asked him how he had voted at the union electionand stated that he had been instructed to find out if Robinson "was part of the Union";and that a few days later Taylor again interrogated him as to how he had voted andstated that he was questioning him at the request of Weaver.The above credited testimony not only constitutes evidence of unlawful interroga-tion in violation of Section 8 (a)( I) of the Act, but also further discloses that suchinterrogation was directed by top management.7.By conduct of Claude TingleDortch testified, without contradiction, to statements made to him by Tingle, whowas not called as a witness.According to Dortch, after Williams' discharge, Tingletold him that Williams "was laid off on account of the Union" and that Matthews andDonald Harris would probably be "the next ones they will take." 12Dortch furthertestified that Tingle stated to him that Weaver had said that Respondent had appealedfor another election, was getting rid of the people who were for the Union, that therenever would be a union, and that Respondent would close before accepting the Union.The above testimony which is credited not only constitutes evidence of threats ofeconomic reprisal for adherence to the Union and a threat not to accept the Union ascollective-bargaining representative in any event, in violation of Section 8(a) (1) oftheAct, but also further discloses the intent of management to get rid of unionadherents and not to bargain with the Union even though it be the lawful representa-tive of Respondent's employees.8.By conduct of Horace WeaverA considerable amount of testimony was elicited from employees of interrogationby Weaver.When questioned about such interrogation, Weaver testified that he didtalk to most of the employees about the Union on an individual basis, but that he"told each one that this was a free world, they could do whatever they like."He wasunable to recall the particulars of any instance of his conversations with employeesabout the Union, but he did indicate that he did not ask them whether they belongedto the Union.On the other hand there is the following testimony by employees:Robinson testified that, in the latter part of February, Weaver asked him if he hada union card; Carlos Harris testified that, in the first part of February, Weaver askedhim if he would sign a statement saying he had not signed a union card; WilliamAndrews testified that, in January, Weaver asked him if he had signed a union cardand whether he was for the Union or not; Donald Harris testified that, 3 weeks beforethe election,Weaver asked him what he thought about the Union and if he had everbeen in a union before; Donald Johnson testified that, in the first part of February,Weaver attempted to interrogate him and, when he would not answer, Weaver saidto him, "Well, you don't need to tell me no lie. I know you signed a union card";Turner testified that, after she signed a letter dictated by Weaver withdrawing herunion authorization card, in the first part of January, Weaver asked her about theunion activities of other employees; Turner further testified that, in the first part ofFebruary, Weaver asked her if she had written a letter to reinstate her union card andalso asked her who the ringleaders were in the Union; Etheredge testified that, inthe first part of January, Weaver asked her if she had signed a union card, that, whenshe responded she had, he asked her if she would consider withdrawing the card, andthat when she stated she would not, Weaver said, "In other words if they are goingto lead you to a slaughter you are going to be right with them"; Wright testified that,in January or February, Weaver asked him if he had been passing out union cards and11Taylor was not called as a witness.19This credited testimony was considered in arriving at the findings made with respectto the discharge of Williams and Matthews and the reduction in the workhours ofDonald Harris. WEINACKER BROTHERS, INC.467said that Brooks had told him that he had been doing so, and that he admitted hegave one to Betty Dailey; Wright further testified that, during December and January,Weaver asked him on several occasions if he had heard anything that was going onabout the Union; Betty Dailey testified that, a week before the election, Weaver askedher how she felt about the Union and stated there would not be any union in thestore;Katie Black testified that, in December 1963, Weaver asked her what shethought of the Union, and, in January, if she was going to a union meeting to be heldthe following Sunday; Dortch testified that, 2 or 3 weeks before the election, Weaverasked him if he had heard about the Union and if he had ever belonged to the Union;Williams testified that, in December 1963, Weaver asked him whether he had signeda card and, when he said he had not, Weaver asked him if he would sign a lettersaying he had not signed a card; Dock testified that, in January, Weaver asked himif he knew anything about the Union or if he passed out cards, and that Weaver alsoasked him if Williams passed out union cards; Boyette testified that, in the latter partof December 1963, Weaver asked her if she knew about the Union and if she had everworked in a union store, and that Weaver said he heard some of the employees werepassing out union cards and asked her if she knew who they were; Burgess testifiedthat, in January, Weaver asked her if she had signed a union card and when she didnot reply he asked her what good she thought a union would do; and Burgess furthertestified that he also asked her to write a letter withdrawing her union authorization,which she refused to do.All of the above testimony by employees of interrogation by Weaver is credited.As has been indicated hereinabove, Weaver was not deemed to be a reliable witnessand his vague testimony attempting to negate the coercive effect of his admitted inter-rogation of employees was unconvincing.Furthermore, uncontradicted and creditedtestimony establishes that management was seeking to learn who the prounion employ-ees were.Therefore, it is concluded that Respondent by the conduct of Weaverunlawfully interrogated employees in violation of Section 8(a)(1) of the Act.In addition, his statement to Dailey that there would not be a union in the storeconstituted a threat not to bargain with the Union as the representative of Respond-ent's employees. In addition to this threat, according to the credited testimony ofWilliams, just before the election, Weaver stated to him that "the Union is not goingto come in this store ... we will close the doors before the Union [comes in]" andadded, "We will weed out all the troublemakers." 13It is concluded that Respondent, by the conduct of Weaver, threatened employeeswith economic reprisal for their adherence to the Union in violation of Section8(a)(1) of the Act. In addition, the above testimony is corroborative of Respond-ent's intent to get rid of employees who were in favor of the Union and not to acceptthe Union as the collective-bargaining representative of its employees.Turner testified without contradiction, and it is found, that, in February duringthe course of a conversation with Weaver in which Weaver indicated that the Unioncould cost the employees more than they would gain by joining it, she stated thatshe felt that she deserved a raise and had asked for one, but had not received it; towhich Weaver replied, "You'll get a raise in September, and after this Union issquashed....I'll see if you can get a raise."14It is concluded that by this state-ment Weaver was offering Turner a promise of a raise conditioned upon the defeatof the Union, in addition to the raise which it would be required to give its'employ-ees (in September)in orderto comply withthe minimum wagelaw.Thispromiseof benefit constituted a violation of Section 8 (a) (1) of the Act.It appears from uncontradicted and credited testimony that Weaver, on at leasttwo occasions, drove slowly by the union hall at the time of a meeting of Respond-ent's employees and looked toward the hall. It is concluded that, in the absence ofany explanation for such action by Weaver and in view of the pattern of Respond-ent's conduct,that said action constituted a further instance of unlawful surveillanceby Respondent of Respondent's employees' protected activity in violation of Section8 (a) (1) of the Act.13Weaver testified he had never told any employee he would fire him or her for unionactivity.(It is noted that no witness testified that he made such a direct threat.) Ifthis testimony by Weaver was intended as a denial of Williams'above testimony, suchdenial is not credited.141t appears by the reference to the raise in September,Weaver was indicating theraise that would be required to meet the minimum wage law.There are several instancesin the record of management's reference to a raise in September.It is not considered,nor is it apparently contended,that references to this required raise constituted a promiseof benefit in violation of the Act. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarlos Harris, Etheredge, Williams, and Burgess testified that they were asked byWeaver if they would write a letter withdrawing their union authorization cards andTurner testified that she was asked by York to write such a letter which Weaverdictated for her and which she signed.This uncontradicted testimony which iscredited constitutes evidence of unlawful interference and coercion by Respondentin violation of Section 8(a) (1) of the Act.Weaver testified that, on February 16, he was told that some of the employeeshad come into the store wearing union buttons and passed them out to other employ-ees.He further testified that the following week, or possibly the following day, hesaw some employees in the store wearing union buttons.He immediately promul-gated a rule prohibiting employees from wearing buttons, which he read to theemployees.The rule was as follows: "No badge of any kind will be worn by anyemployees who is [sic] in contact with the public or customers in this store." 15Thebutton which was worn was approximately three-quarters of an inch in diameter.There is no evidence that the union buttons caused customer complaints, occasionedany loss of business to Respondent, caused any friction between union and nonunionemployees, or detracted from the dignity of Respondent's operation.Therefore, itisconcluded that the prohibition against wearing union buttons was violative ofSection 8(a)(1) of the Act.Harrah's Club,143NLRB 1356;Floridan Hotel ofTampa, Inc,137 NLRB 1484, enfd. 318 F. 2d 545, 548 (C.A. 5).Weaver testified that, for some time prior to a visit to the store by union officials,a plaque was displayed therein where it could be seen by employees and the publicwhich stated that the store was a member of the Better Business Bureau and "Nosolicitations considered unless first submitted to the Better Business Bureau."Aparaphrase of the language on the plaque was read to union officials on the occasionof their visit to the store, but was not read to employees.isThe language of boththe plaque and the paraphrase would include a prohibition against activity byemployees on behalf of the Union, or with respect to other protected activities, notonly in working areas and on working time, but also in nonworking areas and onnonworking time.There is no evidence of a need to extend such prohibition tononworking times and nonworking areas. Such a prohibition may, however, belawfully extended to the selling floor of a retail store however, even during employ-ees' nonworking time.The May Department Stores Company, et al.,59 NLRB 976,981.It is well established that in the absence of the necessity of such a broad ruletomaintain production and discipline, it is invalid and constitutes interference withemployees' rights guaranteed under Section 7 of the Act in violation of Section8 (a) (1) of the the Act.It is further concluded that Respondent violated Section 8 (a) (1) of the Act byenforcing its rule prohibiting solicitation by union officials, while, as it appears fromthe record, it was, at the same time, engaging in an extensive campaign against theUnion in working areas and on employees' working time.The May DepartmentStores Company, d/bla The May Company,136 NLRB 797.9.By conduct of Robert M. Weinacker, Jr.Employee Gladys Hilburn testified that, in February, Weinacker asked each of theemployees individually who had been assembled by Weinacker if she "were for theUnion or not." Boyette, Matthews, and Donald Harris testified that in the courseof a meeting with a number of employees Weinacker stated that "before he wouldaccept the Union he would close the door." 17The above testimony was not contradicted and is credited.'8Therefore, it is con-cluded that Respondent, by the conduct of Weinacker, engaged in unlawful inter-rogation of employees and threatened economic reprisal for adherence to theUnion in violation of Section 8 (a) (1) of the Act.isA number of the employees testified that they were wearing union buttons in thestore, and substantiated Weaver's testimony as to the action he took with respect to theirdoing so.16The paraphrase read as follows: "Policy of Weinacker Brothers, Inc -There shallbe no solicitation in the store , charitable, religious, political or otherwise "17 It is not clear whether Harris, Boyette, and Matthews were testifying about the samemeeting or separate meetings.However, it is of no moment, for the purposes of thisDecision, which was the factIt is clear that Hilburn was testifying to a meeting otherthan the one or ones to which the other three testified.isWeinacker did not respond to a subpena by General Counsel and was not called as awitness by Respondent. WEINACKER BROTHERS, INC.46910. By conduct of William ChaversEmployee Andrews testified that on September 15, 1964, he received a subpena totestify in this proceeding.He further testified that, on the following day, Chaversasked him if he had received a subpena, that when he indicated he had, Chaverssaid to him,in the presence of Betty Dailey, that if he did not report to work on theday on which the subpena was returnable,he would be fired, and that,about anhour later, Chavers came to him and told him that "he was joking,he didn't meanthat, he was just joking about it."The above testimony was uncontradicted and iscredited.It appears that Andrews and Dailey had reasonable grounds to believethat Chavers was serious at the time he made the above statement.It is found thathe was not, in fact, "joking." It appears more likely that Chavers subsequentlyrealized the unlawfulness of his statement or was advised of it, and he attempted toexculpate himself by later telling Andrews that he was joking at the time he madethe statement.In view of the many unfair labor practices found to have been com-mitted by Respondent and of the finding that Chavers was serious when he madethe threat,it is concluded that Chavers'subsequent statement that he was jokingdid not effectively negate the coercive impact of said threat.Official notices maybe taken of the fact that threats can be conveyed under the pretense of a joke.Therefore, it is concluded that Respondent by Chavers' conduct violated Section8(a)(1) of theAct.iaE. The discriminatory dischargesThe discharges are considered below in the order of the dates on which they werealleged to have occurred.The evidence with respect to each discharge has beenconsidered in the context of the evidence with respect to the other discharges andthe findings in the sections of this Decision titled"A. Background and suminaiy ofevents"and"D. Interference,restraint,and coercion of employees."1.Discharge of Marguerite EtheredgeEtheredge,who was employed as cashier in the grocery department,was dis-charged on January 13, 1964.According to her credited testimony, she had signeda union card and had attended union meetings.AlthoughWeavertestified thatshe had told him she was in favor of the Union,he further testified that he dis-charged her because of calls from her creditors during business hours.Etheredge testified as follows to the event of her discharge:Upon her return fromlunch,Weaver said to her that her "time"was ready for her, and when she askedif she was fired, he answered,"Something about like that"; she asked him for thereason and he stated that her creditors were constantly calling and threatening gar-nishment and, when she said, "Well, they haven't garnished me," he replied thatshe had also given an insufficient check; she pointed out to him that she had"pickedthe check up"; he then reminded her of the day when she had "to take off in themiddle of the day" and she replied that that was an"emergency";and he then said,"That's the three reasons."Weaver did not deny this testimony and it is credited.Itwas found in the preceding section of this Decision that Weaver unlawfullyinterrogated her as to whether she had signed a union card and, when she respondedthat she had,he asked her if she would consider withdrawing the card, which sherefused todo.Brooks testified,without contradiction,that Etheredge was on thelistwhich she compiled for Weinacker of employees who she had determined werein favor of the Union.Brooks further testified,without contradiction,that sheaskedWeaver why Etheredge was discharged and that Weaver replied that Ether-edge had admitted that she was in favor of the Union.Brooks also testified that itwas the previous practice not to discharge employees for bad checks or garnish-ments.York testified, without contradiction, that Weaver told him Etheredge wasin favor of the Union and asked him, York, if he wanted to fire her or should he,Weaver, do it; that he told Weaver to do it; that Weaver said Etheredge had writtena bad check and that that was an excuse to let her go; and that he then pointed outtoWeaver that Etheredge had already made the check good.It is concluded from the above testimony of Etheredge,Brooks, and York, whichis credited,that Etheredge was discharged for discriminatory reasons in violation ofSection 8(a)(3) and(1) of the Act,and that the reason for the discharge to whichWeaver testified was merely a pretext."Inasmuch as his conduct was not alleged to be also violative of Section 8(a)(4) ofthe Act, and, further,in view of the fact that such a finding would not alter the remedywhich will be recommended with respect to said conduct,no finding is made as to whetheritalso constituted a violation of Section 8(a) (4) of the Act. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDApproximately 8 months later Respondent sent Etheredge a letter offering herreinstatement,which General Counsel concedes was a valid offer, and Etheredgereturned to work on October 6, 1964.2.Discharge of SadieBurgessBurgess, who was employed as a cashier in the drug department, was dischargedon February 3, 1964.Chaillot, the manager of the drug department, testified thatshe hiredBurgess onNovember 9, 1963, and that at the time she told her that shecould not promise her anything beyond the holidays.Chaillot further testified thatthe reasons she gave Burgess for her termination were to reduce the payroll, thatthere were customer complaints, and that her daughter "hung around" the storewaiting for her.Chaillot further testified that she had reprimanded Burgess severaltimes, that she never discussed union activity with her in a "direct way," and thatshe never saw her wear a union button. Chaillot admitted on cross-examinationthat, after she hired Burgess, she hired two other employees 20 on a temporary basis(for the same job as that of Burgess), both of whom were retained in Respondent'semploy for a considerable period after February 3, 1964.Chaillot's testimony oncross-examinationwith respect to customer complaints about Burgess was vague andunconvincing,and she could not remember the last complaint that was made. Thereisnothing in her testimony to indicate what precipitated her decision to dischargeBurgess.As found in the preceding section of thisDecision,about 2 weeks prior to thedate of her discharge, Chaillot asked Burgess how she would vote with respect tothe Union and she told Chaillot that she would vote for the Union. Burgess testifiedthat, about an hour after this conversation, Chaillot told her she would have to splithours with Skipper; and that the first week she worked about 28 hours and the secondweek her work hours were cut to 24.21 Burgess further testified that she did notthink shewas beingdischarged on February 3; that Chaillot told her she would callher "if business picked up," but that she never received a call.To continue withBurgess' testimony, in the middle of February she asked Chaillot why she had notreceiveda call, sinceshe was supposed to split with Skipper and Skipper was work-ing full time, to which Chaillot replied, "That was just the way it was." Burgessfurther testified that it was at this point that Chaillot mentioned complaints abouther work for the first time; that when she asked Chaillot why she had waited untilthen to tell her about the complaints, Chaillot did not answer her question, but didstate that she (Chaillot) still intended to use her when business picked up. Burgessalso testified that she had never been criticized about her work and denied thatChaillot told her when she was hired that it was on a temporary basis.As has been indicated above, Chaillot was not a convincing witness. In view ofthis, and in view of the findings of unfair labor practices committed by Respondent,of Respondent's intent to rid itself of prounion employees and of Brooks' testimony,which was credited, that Weinacker had instructed Chaillot to find out which employ-ees were for the Union and fire them, those portions of Chaillot's testimony whichcontradict that of Burgess are not credited and Burgess' testimony is credited.The General Counsel contends that not only was Burgess discriminatorily dis-charged, but that there was also a violation of Section8(a)(3) and(1) of the Actby the reductions in her workhours beginning approximately 2 weeks prior to herdischarge.The timing of the notification of the first reduction in her workhours wassuspiciously contemporaneous with the discovery of her prounion sentiments, 1 hourafter Chaillot had elicited from her that she would vote for ,the Union.The recorddoes not disclose whether economic reasons did or did not exist for the requirementthat Burgessand Skipper split hours, nor does it show what reduction, if any, therewas in the workhours of Skipper.The payroll records disclose that an additionaldrug cashier, Carolyn J. Hartsell, was hired on February 18, 1964, and an "extracashier" for the drug department was hired on February 23, 1964. In view of theabove findings of fact, it is concluded that the reduction in the workhours of Burgesswas in reprisalfor her avowedintentionto vote for the Union and for the purposeof discouraging her from continuing in the employ of Respondent. It is furtherconcluded that after her workhours were further reduced the second week and20 Dorothy Skipper on November 14, 1963, and Mildred Weninegar on December 10,1963, according to the payroll records2lAccording to the joint exhibit she worked 21/ hours and 2G,Fa hours the 2 weekspreceding the discharge. WEINACKERBROTHERS,INC.471Burgess continued her employment,Chaillot under the pretense of a layoff discrim-inatorily discharged Burgess in accordance with her instructions from Weinacker tofire union adherents.Even if Chaillot's testimony were credited that Burgess had been informed at thetime she was hired that it was on a temporary basis, it would not appear to be ofany consequence in view of the fact that Skipper and Weninegar,who were hiredafter Burgess,also on a temporary basis according to Chaillot,were retained.Fur-thermore,the attemptby Chaillotto indicate that by discharging Burgess she wasdropping a temporary employee who was no longer needed is further discredited bythe fact that 2 weeks later Respondent hired an additional cashier and 1 week afterthat an "extra cashier" for the drug department.Consequently,it is concluded that the reductions in the workhours of Burgess andher discharge on February 3 were discriminatorily motivated in violation of Section8(a)(3) and(1) of the Act.3.Discharge of Mildred TurnerMildred Turner,who was the head cashier in the grocery department,crediblytestified and it is found,that on Friday,February 7, 1964, during the course of herwork, she got some bleach in her eye;that she went to the doctor after work fordiagnosis and treatment;that on Monday,February 10, she worked with a patch onher eye; that she was unable to work on the following Tuesday and called the storeto report that fact;that she reported to Weaver every day for 2 weeks;that aboutFebruary 28 (when she was told by the doctor that she could go back to work) shewent back to see Weaver and was told by him that other cashiers had been hired; 22that she asked if she were fired and he said that she was not;that she called the storethereafter and was told that the Respondent still could not use her services;and thaton March 9,when she attempted to vote at the election, her vote was challenged onthe ground that she had been justifiably discharged.Turner further testified, and itis found, that she had signed a union card,attended union meetings,and wore aunion button in the store while talking to Weaver.According to Brooks'creditedtestimony,Turner's name was on the list she had compiled for Weinacker of employ-ees who she had determined were in favor of the Union.On the first day of the hearing Weaver was called by the General Counsel as awitness under Rule 43(b) of the Federal Rules of Civil Procedure,and on thatoccasionWeaver testified that he had discharged Turner for being uncooperative,for failing to carry out instructions,and for refusing to give him the keys to thecash register in a very arrogant way unless she was given a receipt for them. Turnertestified without contradiction,and it is found,that on Monday, February 10, whenshe reported to work she had only a $100 bank instead of the usual$3,000 whichwas given her as head cashier; that when she checked out that day and cleared theregister with her key, Weaver asked to see her keys and said he did not know shehad them; that he said he would take them from her and she replied that she wanteda receipt for them; that he threw the keys down on the counter before her and saidhe would get a receipt for her.On the fourth day of the hearing when Weaver wascalled to testify by Respondent and was questioned as to the personnel action takenwith respect to Turner,he testified that, sometime after she had been away fromwork because of the injury to her eye,"I told her that we did not need her and thatI would notify her if we ever needed her."(This would tend to corroborate Turner'stestimony that, on or about February 28, Weaver told her that she had not beenfired.)At that time he was asked whether he recalled testifying that Turner wasdischarged because of her arrogance with respect to the keys.He stated that hedid, and when asked whether he was changing his testimony,he answered that hewas not.Therefore,it is concluded that Respondent considered Turner as dischargedon February 10, 1964, and that she was, in fact, discharged on that date.This isfurther supported by the fact that grocery cashiers were hired on February 28 andMarch 5 instead of permitting Turner to return to work.In view of the fact that the record discloses that Respondent had knowledge ofTurner's prounion sentiment by reason of her union button and the fact that hername appeared on the list of prounion employees compiled for Weinacker, it isconcluded that she was discharged on February 10, 1964, according to Respondent'splan to rid itself of union adherents, in violation of Section 8(a)(1) of the Act, andz Grocery cashiers were hired,according to the payroll records,on February 22 and28 (the approximate date Turner sought to return to work)and on March 5. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the reason for her discharge advanced by Weaver was merely pretextual.Thepretextual character of his reason is supported by the credited testimony evidencingthe facts that Weaver planned to, and did, find excuses to discharge union adherents.Sometime in August 1964, Turner received an offer of reinstatement from Respond-ent which General Counsel concedes was a valid offer, and she was reinstated onAugust 13, 1964.4.Discharge of Burl DockBurl Dock, after having been employed by Respondent continuously from Octo-ber 1958, was discharged on February 15, 1964, by Weaver.Dock testified as fol-lows to his job duties:Well, when I wasn't driving a truck I was working in the warehouse, or at thegrocery store, stocking shelves, packing bags, or cleaning up.Something likethat.Picking up bottles, anything that came along.Dock had signed a union card and had attended union meetings.His name wasamong those on the aforementioned list compiled by Brooks for Weinacker ofemployees who, she had determined, were union adherents. It was found herein-above that Dock had been unlawfully interrogated during the month of January byWeaver, who asked him if he had been passing out union cards. In view of the sur-veillance of at least one union meeting and the presence of Dock's name on Brooks'list, it is concluded that Respondent had knowledge of Dock's union adherence, andit appears he was suspected of passing out union cards.Weaver testified that he discharged Dock because he "was a truckdriver and wedispensed with the job."Dock testified that Weaver said to him that Weinacker"wanted to cut down expenses, and he had to let me go ... that he hated to do it."Although the record does not show that another truckdriver was hired, the payrollrecords disclose that, during a period of approximately 2 weeks spanning the dateof Dock's termination, there were at least four persons hired for the grocery depart-ment to which Dock was assigned, and one person for the "soda" department, toperform jobs which Dock performed when not driving a truck.23 It is inferred fromthis that, had not Respondent wanted to get rid of Dock because of his union adher-ence, he would have been detailed to performing work as bagboy or porter, particu-larly in view of his long tenure of employment.Therefore, it is concluded from the above evidence that Dock was discrimina-torily discharged in violation of Section 8 (a) (3) and (1) of the Act.5.Discharge of Harry WrightHarry Wright, whose job was that of receiving clerk, was discharged on Febru-ary 25, 1964, by Weaver. Respondent contends that Wright was a supervisor withinthe meaning of the Act. It appears that it was determined in the representation pro-ceeding that Wright was a supervisor, and Respondent contends that his status shouldnot be relitigated in this proceeding. It is concluded that the finding with respect toWright's supervisory status in the representation proceeding is not binding in thisunfair labor practice proceeding, in the particular circumstances which exist in thiscase.24It appears that Weaver had represented at the representation hearing on Jan-uary 20, 1964, that Wright had the authority to hire and fire.However, Brooks andYork, Wright's immediate supervisor, testified that Wright did not have such author-ity.York further testified that Wright had no authority over Williams, who workedon an average of 1 to 11/2 hours a day with Wright and was the only employee whoworked with Wright to some appreciable extent.Williams testified that Wright didnot give him instructions as to what to do. Furthermore, York testified that afterthe representation hearingWeaver asked him if Wright had the authority to hireand fire and he told Weaver that he did not have such authority.Wright testifiedthat after the hearing, York came to him and asked him if he knew that he was amanager; that he asked, "Manager of what?"; that York said, "You can hire andfire now"; that he then said, "I guess I can fire W. J. [Williams] and hire him backthen" and that York laughed; that York explained that Weaver had just come backFour bagboys were hired during the said 2-week period, one on February 7. two onFebruary 14 (the day before Dock was discharged), and one on February 21. In addi-tion, a porter was hired for the "soda" department, apparently on a part-time basis, onFebruary 17.24 The issue was not fully litigated in the representation proceeding and the findingtherein was based merely on a misrepresentation of fact. WEINACKER BROTHERS, INC.473from the "meeting" (representation hearing) and wanted to know if Wright couldhire and fire; that he told Weaver he could not; and that Weaver said, "We're tellingyou he now can hire or fire."Wright testified that York was smiling when herelated the above to him.Williams testified that Wright joked with him about hav-ing the authority to hire and fire one man, Williams.Dock, who occasionally workedin the warehouse with Wright, testified that he was never told that Wright was hissupervisor, and that Wright did physical work.The above testimony of Brooks,York, Williams, Wright, and Dock was uncontradicted and is credited.Wright, who was hired in August 1963 at $60 a week, was raised to $75 a weekin November 1963, as pointed out by Respondent in its brief.However, it does notappear that a weekly salary of $75 could have been considered by Respondent tobe one of the indicia of a supervisory position, since it contended that Tew, whoreceived $100 a week, was not a supervisor. From the above credited testimony itis concluded that Weaver's statement at the representation hearing of Wright's author-ity to hire and fire was a misrepresentation of fact, and that Weaver attempted toremedy his misrepresentation by subsequently conferring on Wright a token of suchsupervisory authority.There is no showing that Wright ever exercised any of theauthority attributed to supervisors.Therefore, it is concluded that Wright was nota supervisor within the meaning of the Act.Weaver testified that he discharged Wright to cut expenses.Wright testified with-out contradiction, and it is found, that when Weaver told him he was discharged, heasked for the reason and Weaver said, "Well, it's just one of my jobs"; and that heasked Weaver if he had someone to replace him and that Weaver said he did. Therecord discloses thatWright was replaced the day after his discharge by a newemployee, Wilburn Elliotte, at a salary of $60 a week.Respondent clearly had knowledge of Wright's adherence to the Union.Wright,who had signed a union card and attended union meetings, had worn a union buttonat work.Furthermore, Wright's name was on the aforementioned list which Brookscompiled for Weinacker of union adherents. In addition, Wright testified, withoutcontradiction, and it is found, that he had a conversation with Richardson and Chail-lot at the time they were engaged in surveillance of a union meeting, and invitedthem to come into the meeting.Moreover, it appears that after Wright had sent aunion card to Dailey through Williams, sometime in January, Weaver asked him ifhe had been passing out cards and that Weaver told him that Brooks had said hehad been passing out cards; that Weaver then confronted him with Brooks and askedher whether or not she did not say that Wright had been passing out cards; thatBrooks stated he gave one to Dailey; that he admitted that he had, and explainedthat it was one he did not need; and that Weaver replied, "Well, that's soliciting forthe Union."In view of the above, and of the aforementioned evidence that Respondentintended to and did find excuses to rid itself of union adherents, it is concluded thatWeaver's reason for discharging Wright (to cut expenses) was merely pretextual,2°and that Wright was discriminatorily discharged in violation of Section 8(a)(3) and(1) of the Act.6.Discharge of W. J. WilliamsWilliams had been in the employ of Respondent from March 1957 until hisemployment was terminated on April 18, 1964.Williams' immediate supervisor atthe time of his discharge, was Livears Chavers, manager of the grocery departmentin which Williams worked as stock clerk.Chavers testified that he discharged Wil-liams because he "goofed off" on whatever job he was placed, and that he, Chavers,had no knowledge of Williams' union adherence at the time of his discharge. It isnoted that Chavers entered the employ of Respondent on April 6, 1964, so that hehad, at the most, only 12 days in which to observe the work performance of Wil-liams, who had been in the employ of Respondent for over 7 years and was a "goodworker," according to York, the former manager of the grocery department.Williams testified that, when Chavers notified him of his discharge, Chavers saidthat he was doing something he hated to do, that he had nothing against him or hiswork, that he was a good worker but that he had orders to discharge him, and thatChavers offered to help him get another job. Essentially Chavers' testimony con-stituted a denial of Williams' testimony of their conversation at the time of Wil-liams' discharge.However, Williams' testimony is credited, not only because hewas a more convincing witness than Chavers, but also his testimony conformed tofacts established in the record such as, among others, Respondent's plan to get rid of"5The cut in expenses amounted to $15 a week, the difference between Wright's salary($75) and that of his replacement ($60). 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion adherents, the unlikelihood that Chavers had had sufficient opportunity toobserveWilliams' work performance, and that management was looking for anexcuse to discharge Williams.26It is concluded that Respondent had knowledge of Williams' union adherence, notonly by reason of the fact that he was a union observer at the election, but also byreason of the following credited testimony:Weaver had seen Williams wearing aunion button at the store and had asked him to remove it; Carlos Harris testifiedthatWeaver had stated to him he knew Williams was passing out union cards; Wil-liams' name was on the aforementioned list compiled by Brooks of union sympathiz-ers;Williams was seen by Richardson and Chaillot when they were engaged in sur-veillance of a union meeting; Williams was asked by Weaver to withdraw his unioncard, which he refused to do; and Matthews testified that Chaillot stated that sheknew Williams was one of the "organizers of the Union "In view of the above, it is concluded that Williams was discriminatorily dis-charged in violation of Section 8(a)(3) and (1) of the Act.This conclusion isfurther supported by the uncontradicted and credited testimony of Dortch thatTingle, an admitted supervisor, told him (Dortch) that he would be "laid off" forthe same reason that Williams was, that is, "on account of voting for the Union "Itwas stipulated by all the parties that some period after his discharge Williamsreceived a valid offer of reinstatement from Respondent.7.Discharge of Cleveland DortchDortch was in the employ of Respondent from 1957 until his discharge onApril 24, 1964, except for a break of 3 months during the year 1963.Weaver testi-fied that Dortch was discharged by the manager of the service station, Tingle, andthat he understood the reason therefor was that Dortch took too much time for lunch.Weaver further testified that he had no knowledge of Dortch's union adherenceDortch testified, without contradiction, and it is found, that on the Monday pre-ceding his discharge (which occurred on Friday of the same week), Tingle calledhim into his office and said that he would give him some information if he "prom-ised not to tell"; that he told him (Dortch) that he (Tingle) was instructed to haveDortch "off the payroll" by Friday; that the instructions were from Weaver and wererelayed by Richardson; that Tingle told him that he said to Richardson that he didnot have any reason for taking such action; that she told him that he "would haveto find something"; that he (Dortch) asked Tingle why he was being discharged andthat Tingle answered "for the same reason that W. J. [Williams] was laid off, onaccount of voting for the Union."Dortch further testified without contradiction,and it is found, that, during the same conversation, Tingle said that Weaver hadtold him Respondent had appealed for another election 27 and was "getting rid ofthe people they thought had voted" for the Union; and that Tingle warned him notto say anything to management or he (Tingle) "would lose his job," and asked himto continue to work until Friday.To continue with Dortch's uncontradicted andcredited testimony, on Friday, Tingle told him that he was letting him go in accord-ance with his instructions from Weaver and that he was assigning as a reason thathe had come in "5 or 10 minutes too late on a lunch break" so that "it wouldn't hurthim."Williams testified, without contradiction, and it is found, that in the early partof the week in which Dortch was discharged, Tingle told him (Williams) that he(Tingle) had received word to get rid of Dortch by Friday, that he hated to do it,that he had already told Dortch about it, and that Tingle stated, "The onliest thingI can think of is to have him come in late after lunch."Although Weaver testifiedthat he had no knowledge of Dortch's union adherence, this testimony is not cred-ited.It is inferred that Respondent had knowledge from the fact that Dortch hadattended union meetings and that Respondent had engaged in unlawful surveillancethereof.Furthermore, Dortch was one of the employees whose name was on the28Williams testified without contradiction to a conversation which he overheard about2 weeks prior to his discharge, as follows:Mrs. Richardson asked Mr Tew if they had any way that "we could get rid ofW. J. [Williams] " And he said, no, he didn't know any. She spoke and said,"Well, if he will do something, we can get rid of him."And he said, "Well, he's notgoing to do that"This testimony is credited27 On April 25, 1964, Respondent filed a request for review of the Regional Director'sSupplemental Decision and Certification of Representative. WEINACKER BROTHERS,INC.475aforementioned list of union sympathizers compiled by Brooks. In view of thisinference and of the uncontradicted and credited testimony 28 with respect to thestatements Tingle made to Dortch and Williams of the reason for Dortch's dischargeand of instructions to find an excuse for taking such action, it is concluded that thereason assigned for Dortch's discharge was merely pretextual and that Dortch wasdiscriminatorily discharged in violation of Section 8(a)(3) and (1) of the Act.Itwas stipulated by the parties that, sometime subsequent to his discharge,Respondent extended to Dortch a valid offer of reinstatement.8.Discharge of Elizabeth BoyetteAccording to the payroll records, Boyette was employed as a grocery cashier fromDecember 10, 1963, to April 29, 1964. Starting with the week after the election,Boyette's workhours were appreciably reduced on successive weeks as follows: to35 hours, 34 hours, 211/2 hours, 37 hours, 17 hours, and 24 hours, and she worked6 hours during the last 2 days of her employment, April 27 and 28. The GeneralCounsel contends that the reduction in her workhours was in violation of Section8(a) (3) and (1) of the Act, and that she was discriminatorily discharged on April 29.Boyette testified without contradiction, and it is found, that when Tew or Chaverstold her that she was being cut down to 20 or 24 hours about the end of March, sheasked Chavers how he expected her to live on such reduced hours and that Chaversreplied that she "was so bright and intelligent" that she "could find a job anywhere."The payroll records indicate that grocery cashiers were hired on February 22 and28,March 5, April 20 and 24, and May 1, 1964, and a part-time cashier was hiredon April 3.Both Weaver and Chavers testified that they had no knowledge of Boyette's unionactivity.This testimony is not credited.According to Boyette's credited testimony,she had signed a union card and attended union meetings. She further testifiedwithout contradiction, and it is found, that she wore a union button at work andWeaver spoke to her about it.According to her uncontradicted and credited testi-mony, she was interrogated with respect to her union adherence by Weaver inDecember and by Tew shortly before the election. In view of the interrogation ofthe testimony about her button and of the surveillance of union meetings, it isinferred that Respondent suspected or had knowledge of Boyette's union adherence.Considering the number of grocery cashiers who were hired shortly before and dur-ing the time her workhours were reduced, it is concluded that there was no eco-nomic need for reducing her workhours, and that such action was taken for thepurpose of encouraging her to terminate her employment because of her known orsuspected adherence to the Union, in violation of Section 8(a) (3) and (1) of theAct.On April 29, Boyette reported to work in her then capacity as relief cashier.Betty Dailey testified that Boyette was 10 to 12 minutes late and Chavers testifiedthat she was 45 minutes late.Dailey testified, without contradiction, and it is found,that Boyette explained to Chavers why she was tardy, that Chavers said her expla-nation was not a good one and walked away, and that Boyette left shortly thereafter;that sometime later Chavers asked her where Boyette had gone and she replied,"She quit.You fired her," and that Chavers replied, "No, I meant for her to go ontowork and work." It is not clear whether his action could or could not reason-ably have been understood by Boyette as a discharge. Boyette testified that he didnot give her money with which to open her register.On the other hand, Chaverstestified that the money was in the register. It is not necessary to resolve this issue,in view of Boyette's uncontradicted and credited testimony that the next day shesaw Chavers, that he asked her where she had gone, to which she replied that shethought she was fired, and that he told her that "It was just as well because theywould have had to let [her] go anyway." It is concluded that if Respondent had notwished to rid itself of Boyette, Chavers could have at that time corrected her impres-sion that she had been fired and arranged for her to continue work.His statementthat they would have had to let her go anyway is contradicted by the fact that acashier was hired 2 days later, on May 1.Therefore, it is concluded that Respondent seized upon the misunderstanding whichoccurred on April 29 as a basis for the pretended understanding that she had quit.It is further concluded that she was discriminatorily discharged in violation of Sec-tion 8(a) (3) and (1) of the Act.28Tingle was not calledas a witness. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.Discharge of Lorenzo MatthewsAccording to the payroll records, Matthews was in the employ of Respondent from1953 29 until his discharge on May 2, 1964, and his job classification was that ofporter in the drug department. It appears that, although he worked primarily inthe drug department, he performed other miscellaneous duties such as driving a truck.Weaver testified that Matthews was discharged by Chaillot, manager of the drugdepartment, and that she told him (Weaver) that Matthews did not do his job well.Weaver further testified that he never knew Matthews belonged to the UnionChail-lot testified that the reasons for Matthews' discharge were that he was not doing hiswork, he had passengers in his truck, was late several times, that she asked him tostay away from the service station because she had been told he had been in a fightthere,30 and that he was asked to stay out of the warehouse, but kept going back.She further testified that Matthews had been coming in late for 6 months prior tohis discharge and that she had mentioned it to him several times (but she could notremember the last time she mentioned it to him before his discharge).According to Matthews' testimony, which is credited, when Chaillot notified himof his discharge, she told him she was going to have to let him go, and it is inferredthat she indicated that it was by Weaver's orders; 31 Chaillot told him he should nothave any trouble finding a job and offered to give him a reference; he was nevercriticized for his work, for coming in late, or for spending too much time at theservice station; and his duties required him to go to the service station.Matthewsadmitted that he did have members of his family in the truck in September 1963,but testified, which testimony is credited, that Chaillot asked him who they were,that he told her, and that she said nothing more about it.Weaver testified that hesaw a lady in Matthews' truck in December 1963, which Matthews denied. It is notnecessary to resolve this credibility issue for the reason indicated below.It is concluded that Respondent had knowledge of or suspected Matthews' adher-ence to the Union.According to further credited testimony of Matthews, in Decem-ber 1963 Chaillot "started cursing" him and told him she knew he was passing outunion literature and he admitted that he offered it to somebody but "they didn't takeit"; inJanuary Chaillot interrogated him as to how he would vote in the election;inMarch Chaillot accused him of being a union organizer; and Matthews had signeda union card, had attendedunion meetings,32 and had worn a union button at work.Chaillot was not a convincing witness as to her reasons for discharging Matthews.33As to his coming in late, although she claimed that she had mentioned his tardinessto him several times, she could not remember the last time she mentioned it to himbefore he was discharged, so that it does not appear that an incident of tardinessprecipitated the discharge action.Even if Weaver's testimony were credited that hesaw a passenger in Matthews' truck in December (which Matthews denied), theincident occurred 5 months prior to the decision to discharge him, and, therefore,it is concluded, was too remote in time to have been a reason for the discharge. Itappears that the order that he stay out of the warehouse was given to him some-time before the beginning of 1964.There is no evidence of any instance when hewas reprimanded for not doing so thereafter and Matthews' testimony was creditedthat he was never criticized for his work.As to the claim that he was not doing29This might be an error since Matthews testified he started in 1956 and Chaillot thathe had been in Respondent's employ about 7 yearsHowever, it is not necessary to makea finding of the date his employment began.11Other than this testimony there is no evidence that he did get into a fightMatthewsdenied that he was ever in a fight at the service station, and, in view of the hearsaynature of the testimony of Chaillot, Matthews' denial is credited.31His testimony was as follows.,she says, "I will have to let you go " She says, "You been expecting this "Well, I didn't say anything so she tell me, she say, she started using the pronounhe, she said, "He told me that I would have to let you go" and then she said, "He, shesaid you came in late a couple of mornings and" she said he, she said "He said youcaused confusion at the service station."Q. Did you ask her who he was?A. No, I took it for granted who he wasS2 Chaillotwas one of the supervisors who engaged in unlawful surveillance of em-ployees' attendance of a union meeting.33As indicated hereinabove in considering the testimony with respect to her conductfound violative of Section 8(a) (1) of the Act, Chaillot was not an impressive witness. WEINACKER BROTHERS,INC.477his work well, this testimony was not convincing. It is inferred that he would nothave been retained in Respondent's employ for 7 or more years if he were not agood worker.Dortch testified without contradiction, and it is found, that Tingle told him withinthe week prior to Dortch's discharge that Matthews would probably be the next togo because of his union activity, and that Tingle also told him that Weaver "wastrying to get something on" Matthews and to warn Matthews.In view of the conclusion that Respondent suspected, or had knowledge of, Mat-thews' adherence to the Union, of Dortch's uncontradicted testimony that Tingletold him Weaver was looking for an excuse to discharge Matthews because of hisunion activity, and of the unconvincing character of the testimony of Chaillot as tothe reasons for discharging him, it is concluded that the reasons she advanced werepretextual and that Matthews was discriminatorily discharged in violation of Section8 (a) (3) and (1) of the Act.F.Discriminatory reduction in workhours of Harris and Smith34According to a joint exhibit of the parties, the workhours of Jack Smith werereduced, starting at the end of April, from 44 hours to 30 hours for 2 weeks, andthen to 24 hours (except for 1 week of 20 hours) up to the time of the hearing, andthatHarris' workhours were reduced, starting at the same time, from 44 hours aweek to 32 hours for the first week, to 30 hours the second week, and then to 24hours a week (except for 2 weeks in which he worked 20 pours) up to the end ofhis employment (the week of July 19, 1964).According to the payroll records, Donald Harris entered the employ of Respondentin February 1959, and had the job classification of stockboy and bagboy in the grocerydepartment.Harris had worked as a stockboy for approximately 2 years until hewas transferred to the job of bagboy about the time Respondent started reducing hisworkhours.He testified, and it is found, that when his workhours were reduced to24 hours a week, he asked Chavers the reason for it and received the answer, "Youknow why." Harris further testified, and it is found, that he had signed a union card,attended union meetings, and wore a union button which was seen by Weaver.According to the credited testimony of Carlos Harris, Weaver stated to him, in thecourse of interrogating him about the Union, that Donald Harris was passing outunion cards.According to the credited testimony of Matthews, Chaillot namedDonald Harris as one of the organizers of the Union.Donald Harris was one ofthose named on the aforementioned list compiled by Brooks of employees she haddetermined were in favor of the Union.Jack Smith who entered the Respondent's employ in January 1961, had workedexclusively as a bagboy. Smith testified, and it is found, that he had signed a unioncard, attended union meetings,35 and served as a union observer at the election (onMarch 9).It is concluded that Respondent suspected or had knowledge of the union adherenceof both Harris and Smith by reason of the foregoing testimony.Although Chaverstestified that he had no knowledge of Harris' and Smith's union activities at the timehe cut their workhours, this testimony is not credited.Chavers testified that, subse-quent to the time he started the reduction of their workhours and to the discharge ofWilliams (on April 18), he was told by Weaver to keep Harris and Smith on the pay-roll "because of their union activity."There is no explanation of how Respondentacquired knowledge of their union activity at this late date. In view of the abovecredited testimony, it is concluded that Respondent was in the possession of suchknowledge before it took action to reduce the workhours of Harris and Smith.It is concluded that the reduction in the workhours of Harris and Smith wasbecause of their adherence to the Union, in reprisal therefor,3° or in an attempt toencourage them to quit Respondent's employment.Although Chavers testified thatthe reason for the reduction in their hours was because of their "refusal to work" andin order to achieve a reduction in the payroll, it is noted that neither he nor the twoemployees testified that he stated to them as a reason for the reduction of their work-hours their refusal to work, and there is no evidence that they were ever reprimandedfor their work performance.Furthermore, the second reason assigned, reduction in3' It was found, hereinabove, that, prior to their discriminatory discharges, the work-hours of Burgess and Boyette were unlawfully reduced.35As found above, Respondent engaged in unlawful surveillance of the attendance ofemployees at union meetings.36As found above, Brooks threatened that Weinacker would hire more people and reduceworkhours before paying union wages. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDpayroll, is not supported by the record.The payroll records disclose that Respondenthad numerous opportunities to give Harris and Smith full-time employment insteadof hiring additional people 37Therefore, it is concluded that the reasons assigned for the reduction in the work-hours of Harris and Smith were merely pretextual and that said reduction was dis-criminatorily motivated in violation of Section 8 (a) (3) and (1) of the Act.G. Discriminatory denial of dining and restroom facilitiesWilliams testified that he and other Negro employees customarily had lunch in thekitchen and used the kitchen restroom; that sometime after the union organizationalcampaign started, Richardson stated to him, "No union employees allowed in thekitchen"; and that when he asked Weaver about it later, Weaver said "he had nobusiness being in the kitchen whatsoever," that he should use the restroom at theservice station.Matthews testified that, in January, Richardson advised him that hecould not use the kitchen or restroom off the kitchen and when he asked why, shereplied, "Ask Mr. Taggart."This undoubtedly was a reference to Clifford Taggart,one of the union officials, who was active in organizing the employees.There is no evidence in the record which would disclose a reasonable basis for thedenial of these facilities to the employees who had previously followed the custom ofusing them. In view of this and the above testimony which was not contradicted 38and is credited, it is concluded that the use of the said facilities was denied to certainemployees for discriminatory reasons, as a reprisal for their union adherence, in vio-lation of Section 8 (a) (3) and (1) of the Act.H. Respondent's refusal to bargain in good faith1.The contentions of the partiesGeneral Counsel contends that Respondent violated Section 8(a) (5) and (1) of theAct by the following conduct:(a)The failure of Respondent to meet with the Union subsequent to the Union'scertification on April 20, 1964, from that date until August 11, 1964.(b)The failure of Respondent to furnish information requested by the Union.(c)Respondent's unilateral changes in certain terms and conditions of employmentof employees in the unit without notification or bargaining with the Union.(d)General bad faith on the part of Respondent in initially failing to meet withthe Union as certified bargaining representative and then in meeting with the Unionand failing to bargain in good faith.Respondent contends "that the record herein consistently establishes that thegeneral counsel and the charging parties have not sustained their burden of proofthat the Respondent `refused, and continues to refuse, to bargain collectively withthe Union .......There is no dispute with respect to the facts relevant to the issues raised by theabove contentions; the dispute is with respect to what inferences may appropriatelybe drawn from said facts.sr Following is a list of people who were hired between April 23 and June 25, 1964, forthe job classification of bagboy, stockboy, or both:NameClassificationDatehiredIf ter-minated,dateElbert E Black -------------------------Stockboy----------------------------Apr. 23May 9Pat A. Tate-----------------------------Bagboy----------------------------May 6June 10David E Harvell--------------------_--Stockboy----------------------------May 18June 30Randall0 Chiles--------------------_-Bagboy-----------------------------May 25June 10Edward M Smith-----------------------Ronnie M Wade-------------------------Stockboy----------------------------Bagboy (part time) ---------------June 1June 4June 10Edward T. Corcoran--------------------Stockboy----------------------------June 11Aug. 1Roland S. Hinds-------------------------Stockboy and bagboy---------------June 11Aug 22Robert R Strata------------------------Bagboy-----------------------------June 11Aug. 15Roger J Morgan-------------------------Stockboy----------------------------June 22June 23Timothy 0. Gard-----------------------Stockboy and bagboy---------------June 25July638Richardson was not called as a witness. WEINACKER BROTHERS, INC.4792. Summary of events relating to the bargainingOn April 16, 1964, the Union was certified as the collective-bargaining representa-tive for the unit found appropriate hereinabove.On April 20, the Union wrote Respondent requesting certain information withrespect to seniority, job classifications, and rates of pay, and suggested April 27 as adate to begin negotiations.By letter dated April 24, Respondent's attorney advised the Union that the Respond-ent was requesting a review of the Regional Director's decision and certification ofthe Union, and that "accordingly" he did not "feel that it would be appropriate fornegotiations to begin."On April 25, Respondent filed a request for review of the Regional Director'sSupplemental Decision and Certification of Representative.Near the end of April, Respondent reduced the workhours of Harris and Smithwithout prior notification to, or consultation with, the Union.On May 22, the Board denied Respondent's request for review.By letter dated May 25, the Union again requested of Respondent the aforemen-tioned information and suggested June 1 as a date to start negotiations.On June 1 employee Charles H. Weekley's salary was increased from $50 to $55 aweek, and on June 30 his rate of pay was changed to $1 an hour. Respondent didnot give prior notice to the Union of either of said actions nor did it consult theUnion with respect thereto.According to a stipulation of the parties, from June 1 to July 15, "there werenumerous phone calls initiated by Otto Simon [attorney for the Union], to Mr. Nettles[attorney for Respondent] requesting and, actually, demanding times for meetings fornegotiations on the part of the Union"; and in the course of their telephone conversa-tions, Nettles stated that he was unable to meet with the representatives of the Union,because he was representing his brother in an election contest case (which ran fromJune 2 until the middle of July), and was attending a reserve military training camp(between June 20 and July 4), and Nettles also stated, "I have handled this fromthe very beginning.Mr. Weinacker wants me to continue handling it . . . and Mr.Weinacker wants me to meet [with the Union] instead of anyone else."Between June 1 and July 15 the Union communicated directly with Respondentrequesting a meeting to negotiate a contract by the following actions: On June 17Taggart made such a request of Weaver and was told "to take it up with the Union'sattorney"; on June 22 the Union sent a telegram to Respondent requesting a meetingon the following morning (and requesting also the aforementioned information) inreply to which, Respondent sent a telegram, that same day, stating that neither Nettlesnor Weaver was available and advising that "these men" be contacted after July 1; onJune 23, Taggart went to Respondent's store where he met Chavers and informedChavers that he was there for the purpose of negotiating a contract with Weinackeraccording to the aforementioned telegram the Union had sent on the preceding day,and was advised by Chavers that he was instructed to tell him to take the matter upwith the Union's attorneys and that there would be no meeting.On July 21 the Union sent a letter to Nettles requesting a meeting and suggestedthat it be "during the week beginning on Monday, August 3, 1964."On July 27 Nettles responded to said letter, setting August 11 as a date for themeeting and stating that an earlier date was not possible because a hearing on anappeal in the aforementioned election case was set to commence on August 3.On August 11 the first meeting for the purpose of negotiations was held.39On August 17 two employees received $5 wage increases and one employee receiveda $7.50 wage increase without prior notification to, or consultation with, the Union.On August 25 a second meeting for the purpose of negotiating was held39On September 1 the third meeting was held.39 It was at this point that Respondentcomplied with the above-mentioned requests of the Union for certain informationrelating to seniority, job classifications, and rates of pay.Also on September 1 employee Forrest A. Dalton's rate of pay was changed from$75 a week to $1.61 an hour without prior notice to, or consultation, with the Union.On September 15 a fourth meeting was held.39During the week commencing September 20, the Union's attorney, Simon, calledNettles, who informed him that he, Nettles, was to confer with Weinacker on Septem-ber 28 at which time the whole matter would be reviewed with Weinacker; and askedhim (Simon) to be patient until after that conference.19The details of what occurred at the four bargaining sessions are set forth herein-below in section III, H, 3, entitled"The bargaining". 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 28 Nettles called Simon and informed him there had been a lengthydiscussion with Weinacker, that Weinacker "had not definitely made up his mind"and asked Simon to be patient, "that he possibly might [make up his mind]."On September 30 or October 1 Simon called Nettles and asked him if Weinacker"had made up his mind" and Nettles informed him that Weinacker had not, but thatanother conference was scheduled on October 7.On October 8 Simon called Nettles and was again informed by Nettles that nodecision had been reached.On October 12 the hearing in this proceeding commenced and on the evening ofthat day there was a fifth meeting for the purpose of negotiations, but, due to thelateness of the day and in order for the parties to have time to prepare for the nextday's hearing, it was agreed that no negotiations be attempted.3.The bargainingFollowing is a summary of what occurred at the four meetings of the negotiatorsfor the parties, according to the uncontradicted and credited testimony of Clyde C.Shaver, Jr., International representative of the Union and spokesman for it at thebargaining table.a.Fust meeting (August 1l)This meeting lasted a little over 2 hours.The Union presented its proposed con-tract and the various provisions were read and discussed as to "meaning and intent."During the course of the meeting, after it was clear that a provision was fully under-stood, it was asked by the Union if there could be an agreement on the provision andNettles answered that he would rather not agree on anything, that he just wanted toget the Union's "intent on the language of the contract."Nettles also said thatRespondent would offer some counterproposals at the next meeting.b. Second meeting (August 25)This meeting lasted over 4 hours.The parties agreed to go through the provisionsof the contract and where the Company had a counterproposal it would offer it andthe Union would offer any changes if it had any to suggest.With respect to theirdiscussion of the 40 or more provisions in the Union's proposed contract, contained in"articles" thereof or in "clauses" (subdivisions of the articles), the results may besummarized as follows: the Respondent offered 9 counterproposals of which 7 wereaccepted 40 by the Union and 2 were rejected; 41 the Union agreed to the deletion of5 provisions.42No agreement was reached on most of the provisions in the proposedcontract, and it appears that the only provisions that were accepted by the Respondentwere those consistent with its then policy and practice.The Union asked if theRespondent had any counterproposals with respect to wages and Respondent's nego-tiators stated they would submit one at the next meeting.The Union also asked forcounterproposals on such matters as holidays, vacations, arbitration, grievances,seniority, and checkoff of dues.c.Third meeting (September 1)This meeting lasted for approximately 40 minutes.The Union asked the Respond-ent to "go back through the proposals and see what open articles with respect to whichthey could agree" and the Respondent accepted the procedure.The Union asked ifthe Respondent had a counterproposal on money.Nettles "explained" the financialcondition of the Respondent and said that all the Respondent could do "was offertheminimum wage of $1.15 an hour for the employees in the drug, grocery, andwarehouse departments, and $55 a week for filling station employees, with unlimited90Among the counterproposals accepted were a workweek of 42 hours instead of the 40hours proposed by the Union, and a 10-hour workday before overtime must be paid, in-stead of the 8-hour workday proposed by the Union4iOne of the counterproposals the Union rejected was the counterproposal to article Xconcerning seniority, because of the provision in the counterproposal that "The Company sjudgment in these matters shall be final," and because of the refusal of Respondent tolimit loss of seniority due to discharge to discharges "for just cause."42 Such as the deletion of certain union-security clauses (one of which was to the effectthat Respondent's rejection of applicants for employment would be on a nondiscriminatorybasis with respect to union membership), provision for night pay under certain conditions,provision for 5 days of sick leave after 1 year's service, and a provision that "each em-ployee is to punch only his or her timecard as a condition of employment." WEINACKER BROTHERS, INC.481hours." 43Nettles offered to submit a financial report of the Respondent that was inthe process of being prepared, and Shaver stated that he had no interest in receivingit since he had information as to accounting practices of the Respondent which wouldmake the report an inaccurate picture of its financial position.At this meeting theRespondent also indicated that it would not accept the "checkoff clause" because itwas a "cost item."At the close of the meeting Shaver explained that he "could notnegotiate a contract at just minimum wage an hour with no holiday clauses or vaca-tion, nor that type of seniority, not that type of contract." It was at this meetingthat the Respondent presented the information concerning seniority, job classifications,and rates of pay, which the Union had first requested on April 20 and had requestedtwo more times thereafter (on May 25 and June 22). Apparently, no agreement wasreached on any of the provisions which had been "left open" at the second meeting.d.Fourth meeting (September 15)This meeting lasted for approximately 2 hours.The Union asked Respondent ifithad some counterproposals with respect to wages other than the minimum wagerequired by law, and one of Respondent's negotiators replied by asking what was theleast amount the Union would accept and stated that "he felt that the other thingswould fall in line if they could get an agreement on money." The Union submittedsome figures to which the Respondent's negotiators responded that the proposal wouldbe too costly to the Company. Respondent submitted a counterproposal with respectto the grievance and arbitration provisions which the Union refused to accept, mostimportantly because it provided that before there could be arbitration, the Respondentwould have to consent to it.At the close of the meeting the Union suggested thatthe Respondent's negotiators try to get together on a counterproposal on wages, andthat the Union would be glad to meet with them to discuss "whatever they felt theycould come up with." At the close of the meeting there was some mention of gettingin touch with each other, but no arrangements were made as to a date for a subsequentmeeting.There were no further bargaining sessions after the fourth meeting.During thecourse of the fourth meeting the Union suggested that if Weinacker could meet withthe union representatives, they might be able to work out their difficulties, to whichthe representative of Respondent stated that it would be impossible to get Weinackerto participate in the negotiations.As set forth in the "Summary of Events," afterthe fourth meeting Simon, the attorney for the Union, had several telephone conver-sationswith Nettles, attorney for Respondent, in which Nettles asked him to bepatient and told him that he and his associates were conferring with Weinacker andwere hopeful that Weinacker would come to some decuson. The last conversationwas on October 8 (4 days before the hearing commenced in this proceeding), duringwhich Nettles again inforrned Simon that no decision had been reached by Weinacker.4.ConclusionsSection 8(d) of the Act defines collective bargaining as,inter aria.... the mutual obligation of the employer and the representative of the employ-ees to meet at reasonable times and confer in good faith with respect to wages,hours, and other terms and conditions of employment, or the negotiation of anagreement, or any question arising thereunder ....As was pointed out inN.LR.B.v.Kentucky Utilities Company,182 F. 2d 810, 813(C.A. 6), "The duty to bargain collectively presupposes negotiations between theparties carried on in good faith, with a common willingness among the parties todiscuss freely and fully their respective claims and demands and, when they areopposed, justify them on reason."Although this obligation does not compel eitherparty to agree to a proposal or require the making of a concession, it does contem-plate, as the Board and the courts have uniformly held, a willingness to enter thediscussions "with an open mind and purpose to reach an agreement consistent with therespective rights of the parties." 44Simply entering "upon a sterile discussion of43The minimumrequired under the minimum wage law which the Respondent put intoeffect on September 3 was $115 per hour, and, according to the payroll records, only oneof the employees at the service station at that time was receivinglessthan $55 a week.(One received $50 a week, one $55 a week, one $60 a week, and one $70 a week.)"L. L. htajure Transport Company v. N.L.R.B.,198 F. 2d 735, 739 (C.A. 5) ; see also,for example,N.L R B. v. Darlington Veneer Company, Inc.,236 F 2d 85, 89 (C A. 4) ;NLR.B. v. Herman Sausage Company, Inc.,275 F 2d 229, 231-232 (C.A. 5).796-027-66-vol 153-32 482DECISIONSOF NATIONALLABOR RELATIONS BOARDunion-management differences," 45 is not sufficient.The language of the court inN.L.R.B. v. Reed & Prince Manufacturing Company,205 F. 2d 131, 134 (C.A. 1),cert. denied 346 V.S. 887, is applicable to the instant case.The court stated:... this is not a simple case where the employer has made a clear refusal torecognize or bargain with the certified representative of its employees.Rather,it is one where the employer engaged in a lengthy series of bargaining con-ferences, which got nowhereIn such a case the question is whether it is to beinferred from the totality of the employer's conduct that he went through themotions of negotiation as an elaborate pretense with no smceie desire to reachan agreement if possible, or that it bargained in good faith but was unable toarrive at an acceptable agreement with the union.Furthermore, in determining whether an employer has bargained in good faith itsbargaining conduct should also be considered in the context of its conduct with respectto the organization of its employees (in this case, in the context of the unfair laborpractices of Respondent found hereinabove, its manifest hostility to the Union, andthe expressed intention not to accept the Union as the collective-bargaining repre-sentative of its employees).Exchange Parts Company,139 NLRB 710, 715.The Union was certified on April 16. On April 20 it wrote Respondent suggestingApril 27 as a date to begin negotiations. It was not until August 11 that the Respond-ent's negotiators met with those of the Union.Respondent refused to meet with theUnion during the pendency of its petition for review of the Regional Director's Sup-plemental Decision and Certification of Representative from April 25 to May 22.4cWhen, on May 25, the Union again requested a meeting suggesting the date of June 1,the Respondent delayed complying with the request for a meeting on the groundthat its principal negotiator (Nettles) was unavailable because of other commit-ments.This excuse, viewed in context of Respondent's unfair labor practices,hostility to the Union, and expressed intention not to bargain with the Union, is con-sidered as part of its pattern of conduct evidencing the intention to evade its statutoryobligation to bargain with the Union in good faith.Exchange Pails Company, supra.Respondent's delay in furnishing the Union with the information the Unionrequested relevant to the bargaining negotiations is further evidence of this patternof conduct.The information had been first requested on April 20, and the request wasrepeated on May 25 and June 22. It was not furnished until September 1, the dateof the third bargaining session, and there is no explanation for the delay.Additional evidence of this pattern of conduct was Respondent's failure to notifyor consult with the Union with regard to the reduction in working hours of twoemployees and the changes in rate of pay of five other employees.Finally, its conduct at the bargaining table was not that of a party "with an openmind and purpose to reach an agreement consistent with the respective rights of theparties," but rather reduced the bargaining meetings to a "sterile discussion of unionmanagement differences."While on the one hand the Union made concessions toRespondent by accepting most of Respondent's counterproposals, the Respondentmade no concessions, but only agreed to such provisions as were consistent with itsexisting practice and policy.Although the negotiators for both the Union and theRespondent agreed that "money" was the key to the successful conclusion of the bar-gaining, the Respondent offered the Union no more than it was required by law topay as a minimum wage.While the failure to offer more than the minimum wageprescribed by law is notper sea refusal to bargain in good faith, the conduct ofRespondent with respect to bargaining about wages indicates a lack of good faith.At the conclusion of the last bargaining meeting on September 15, the Unionsuggested that the Respondent's negotiators try to get together on a counterproposalon wages, and stated that the Union would be glad to meet with them to discuss"whatever they felt they could come up with." It appears that Weinacker held the keyto breaking the impasse.However, Respondent's negotiators indicated that it wasimpossible to bring Weinacker into the negotiations. It appears that Respondent'snegotiators attempted to persuade Weinacker to grant some concession after the lastbargaining meeting, for on several occasions Nettles asked Simon to be patient, thathe and his associates were conferring with Weinacker and were hoping that Weinackerwould make up his mind. The last meeting was on September 15, and despite at45N L.R B. v. American National Insurance Co.,343 U.S. 395, 402.40The General Counsel contends that the pendency of Respondent's petition for reviewof the Regional Director's Decision and Certification of the Union did not stay Respond-ent's obligation to meet and bargain with the Union.There is, however, no need to passupon this contention in view of the finding hereinbelow that its conduct after May 22evidenced a refusal to bargain in good faith in violation of Section 8(a) (5) and (1)of the Act. WEINACKER BROTHERS, INC.483least two such conferences with Weinacker, apparently up to the date of the hearingWeinacker still had not "made up his mind."The record clearly establishedWemacker's avowed intention not to accept the Union as the bargaining representativeof Respondent's employees. It is inferred that Weinacker did not have an "openmind" and a "purpose to reach an agreement consistent with the respective rights ofthe parties," in view of the fact that his negotiators did not have the authority togrant a wage increase and, he, while retaining such authority, refused to meet with theunion negotiators, thus frustrating any meaningful opportunity to bargain on thiscrucial point.Therefore, it is concluded from the totality of Respondent's conduct in relation totheUnion that Respondent was attempting to evade the statutory requirement tobargain in good faith with the Union, and thereby violated Section 8(a)(5) and (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occuiring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYIn view of the findings detailed above that Respondent engaged in unfair laborpractices, it will be recommended that Respondent be required to cease and desistfrom such unfair labor practices and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent did, commencing at least on May 25, 1964,47unlawfully refuse to bargain in good faith with Local 458, Retail Clerks InternationalAssociation, AFL-CIO, with respect to the unit of Respondent's employees describedhereinabove, which is an appropriate bargaining unit, it will be recommended thatRespondent be ordered to bargain in good faith with said Union, upon request, and,if an understanding is reached, such understanding be embodied in a signed agreement.Having found that Respondent has discriminated against Burl Dock, LorenzoMatthews, Harry Wright, Cleveland Dortch, Marguerite Etheredge, Mildred Turner,W. J. Williams, Elizabeth Boyette, and Sadie Burgess with respect to their hire andtenure of employment by reason of Respondent's termination of their employment, itwill be recommended that Respondent be ordered to offer those of them who havenot heretofore received valid offers of reinstatement full reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniority orother rights and privileges 48 It will be further recommended that Respondent makesaid employees whole for any loss of earnings they may have suffered because of itsdiscrimination against them by payment of a sum equal to the amount they normallywould have earned as wages from their respective dates of discharge to the respectivedates offers of reinstatement are or were made to them, together with interest thereonas provided below.The loss of pay should be computed in accordance with theformula and method prescribed by the Board in F.W. Woolworth Company,90NLRB 289, and the interest, payable in accordance withIsis Plumbing & Heating Co.,138 NLRB 716, should be computed at the rate of 6 percent per annum on the amountdue in each instance for each calendar quarter (under theWoolwoitliformula)beginning with the end of the first calendar quarter and continuing with each suc-ceeding calendar quarter until payment of such amount is properly made.Having found that Respondent has also discriminated against Elizabeth Boyetteand Sadie Burgess with respect to their hire and tenure of employment by reasonof the reduction in their workhours prior to the time they were discriminatorily dis-charged, it will be further recommended that Respondent make each of them whole47Although it appears that the Union originally requested Respondent to bargain withit on April 20 and Respondent refused to do so because it planned to and did file a peti-tion for review of the Regional Director's Supplemental Decision and Certification ofRepresentative,it is unnecessary to pass upon the question of whether Respondent's un-lawful refusal to bargain commenced on April 20, rather than the later date when theUnion's request was renewed after Respondent's petition was denied.The recommendedremedy would not be affected,even if the earlier date were found as the date whenRespondent's unlawful refusal to bargain commenced.48 Itwas found hereinabove that, prior to the hearing in this proceeding,ClevelandDortch, Marguerite Etheredge,Mildred Turner,and W. J. Williams received valid offersof reinstatement. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor any loss of earnings they may have suffered because of said discrimination againstthem by payment of a sum equal to the amount each normally would have earned aswages for the hours of work of which they were deprived from the respective datestheir hours of work were reduced to the date of their respective discharges, togetherwith interest thereon.The loss of pay and interest should be computed in the mannerset forth hereinabove.Having found that Respondent has discriminated against Jack Smith with respectto the terms and conditions of his employment by reason of the reduction of hisworkhours, it will be recommended that Respondent be ordered to offer him rein-statement to normal workhours. It will be further recommended that Respondentmake him whole for any loss of earnings he may have suffered because of the dis-crimination against him by payment of a sum equal to the amount he normally wouldhave earned for the hours of work of which he was deprived from the date his hourswere reduced to the date of offer of restoration to full employment together withinterest thereon.The loss of pay and interest thereon should be computed in themanner described hereinabove.Having found that the Respondent has discriminated against Donald Harris withrespect to the terms and conditions of his employment by reason of the reduction inhis workhours, and it appearing that said employee is no longer in the employ ofRespondent,49 it will be recommended that Respondent be ordered to make himwhole for any loss of earnings he may have suffered because of the discriminationagainst him, by payment of a sum equal to the amount he normally would have earnedfor the hours of work of which he was deprived from the date his hours were reducedto the date his employment was terminated, together with interest thereon.The lossof pay and interest thereon should be computed in the manner described hereinabove.Having found that Respondent has discriminated against certain of its employees bydenying them the dining and restroom facilities they had customarily used, it will berecommended that Respondent be ordered to restore to them the use of said diningand restroom facilities.Inasmuch as the unfair labor practices committed by the Respondent are of a char-acter striking at the root of employees' rights safeguarded by the Act, it will be furtherrecommended that the Respondent be ordered to cease and desist from infringingin any manner upon the rights guaranteed its employees in Section 7 of the Act.Upon the basis of the above findings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondentis anemployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Local 458, Retail Clerks International Association, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.3.The following is an appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time employees at Respondent's Mobile, Alabama,retail operation, including office clerical employees and the grocery, produce, meat,drug, warehouse, and service station departments, excluding employees in the snackbar, professional employees, watchmen and/or guards, and supervisors as definedin the Act.4.Respondent interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act, in violation of Section 8 (a)( I) of theAct, by the following conduct:(a)Unlawfully interrogating employees with regard to their own and their fellowemployees' union activities and sentiments.(b)Threatening to close the store before accepting the Union as the collective-bargaining representative of its employees.(c)Threatening to discharge employees for adherence to the Union(d)Threatening not to hire any employees who are in favor of the Union.(e)Threatening to reduce hours of work of employees should the Union becometheir bargaining representative, rather than to give them full employment at unionscale.(f)Threatening to engagein, and engagingin, surveillance of employees' protectedactivities.(g) Soliciting employees to withdraw their union authorization cards and helpingthem to accomplish such action.se In the absenceof any allegation or contention that Donald Harris was, or should beconsideredto have been, discharged for discriminatoryreason,no finding with respectthereto has been made, and consequently there will be no recommendation with respect tohis reinstatement. WEINACKER BROTHERS, INC.485(h) Promising a benefit for withdrawing adherence to the Union.(i)Prohibiting the wearing of union buttons.(j)Promulgating and maintaining a rule prohibiting solicitation by employeeson behalf of the Union or with respect to other protected activities in nonworkingareas and duiing nonworking time except on its selling floor.(k)Enforcing a no-solicitation rule prohibiting solicitation by union officials whileengaging in an extensive antiunion campaign in working areas and on employees'working time.(1)Threatening to discharge an employee for responding to a subpena to testifyin a National Labor Relations Board hearing instead of reporting to work.5.Respondent violated Section 8(a)(3) and (1) of the Act by the followingconduct:(a)Discriminatorily discharging Burl Dock, Lorenzo Matthews, Harry Wright,Cleveland Dortch, Marguerite Etheredge, Mildred Turner, W. J. Williams, ElizabethBoyette, and Sadie Burgess.(b)Discriminatorily reducing the workhours of Elizabeth Boyette, Sadie Burgess,Jack Smith, and Donald Harris.(c)Discriminatorily denying certain employees the dining and restroom facilitiesthey had customarily used.6.Respondent violated Section 8(a)(5) and (1) of the Act by refusing to bargainin good faith with said Union, commencing on May 25, 1964, as the collective-bargaining representative of the unit described hereinabove.RECOMMENDED ORDERUpon the basis of the above findings of fact, conclusions of law, and the entirerecord in the case, and pursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is recommended that the Respondent, Weinacker Brothers, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed under Section 7 of the National Labor Relations Act, as amended,by engaging in the following conduct:(1)Unlawfully interrogating employees with regard to their own and their fellowemployees' union activities and sentiments.(2)Threatening to close the store before accepting the Union as the collective-bargaining representative of its employees.(3)Threatening to discharge employees for adherence to the Union(4)Threatening not to hire any employees who are in favor of the Union.(5)Threatening to reduce hours of work of employees should the Union becometheir bargaining representative, rather than to give them full employment at unionscale.(6)Threatening to engage in, and engaging in, surveillance of employees' pro-tected activities.(7) Soliciting employees to withdraw their union authorization cards and helpingthem to accomplish such action.(8) Promising a benefit for withdrawing adherence to the Union.(9) Prohibiting the wearing of union buttons.(10) Promulgating and maintaining a rule prohibiting solicitation by employeeson behalf of the Union or with respect to other protected activities in nonworkingareas and during nonworking time except on its selling floor.(11) Enforcing a no-solicitation rule prohibiting solicitation by union officialswhile Respondent is engaging in an extensive antiunion campaign in working areasand on employees' working time.(12) Threatening to discharge an employee for responding to a subpena to testifyin a National Labor Relations Board hearing instead of reporting to work.(b)Refusing to bargain in good faith with Local 458, Retail Clerks InternationalAssociation, AFL-CIO, as the collective-bargaining representative for the followingappropriate unit:All full-time and regular part-time employees at Respondent's Mobile, Alabama,retail operation, including office clerical employees and the grocery, produce,meat, drug, warehouse, and service station departments, excluding employees inthe snack bar, professional employees, watchmen and/or guards, and supervisorsas defined in the Act.(c)Discouraging membership in said Union, or in any other labor organization ofits employees, by discriminating in regard to their hire and tenure of employment orany term or condition of employment. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Denying employees dining and restroom facilities they had customarily usedbefore they were discriminatorily prohibited from using them.(e) In any other manner interfering with, restraining, or coercing its employees inthe exercise of the right to self-organization, to join, form, or assist labor organiza-tions, including the above-named labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action which it is deemed will effectuate thepolicies of the Act:(a)Upon request, bargain in good faith with Local 458, Retail Clerks Interna-tional Association, AFL-CIO, as the exclusive representative of the employees in theunit described in paragraph 1, (b), above, and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Offer to Burl Dock, Lorenzo Matthews, Harry Wright, Elizabeth Boyette, andSadie Burgess immediate and full reinstatement to their former or substantiallyequivalent position, without prejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they may have suffered as a result ofthe discrimination against them, as provided in the section of this Decision entitled"The Remedy."(c)Make Cleveland Dortch,MargueriteEtheredge,Mildred Turner,W. J.Williams, and Donald Harris whole for any loss of earnings they may have sufferedas a result of the discrimination against them, as provided in the section of this Deci-sion entitled "The Remedy."(d)Offer to Jack Smith immediate and full reinstatement to normal workhoursand make him whole for any loss of earnings he may have suffered as a result of thediscrimination against him, as provided in the section of this Decision entitled "TheRemedy."(e)Make available to its employees dining and restroom facilities they had cus-tomarily used before such use was discriminatorily prohibited.(f)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amount of backpay due under the terms of this Recommended Order.(g) Post at its store in Mobile, Alabama, copies of the attached notice marked"Appendix." 50Copies of such notice, to be furnished by the Regional Director forRegion 15, shall, after being signed by an authorized representative of the Respondent,be posted immediately upon receipt thereof, and be maintained by it for a period of60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that such notices are not altered, defaced, or covered by anyother material.(h)Notify said Regional Director, in writing, within 20 days from the receipt ofthisDecision, what steps the Respondent has taken to comply herewith.5151 If this Recommended Order is adopted by the Board,the words"aDecision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice.If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order".61 If this Recommended Order Is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 15, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interfere with, restrain, and coerce our employees in the exer-cise of rights guaranteed under Section 7 of the National Labor Relations Act, asamended, byengagingin the following conduct:1.Unlawfully interrogating employees with regard to their own and theirfellow employees'union activities and sentiments. WEINACKER BROTHERS, INC.4872.Threatening to close the store before accepting the Union as thecollective-bargaining representative of our employees.3.Threatening to discharge employees for adherence to the Union.4.Threatening not to hire any employees who are in favor of the Union.5.Threatening to reduce hours of work of employees should the Unionbecome their bargaining representative, rather than to give employees fullemployment at union scale.6.Threatening to engage in, and engaging in, surveillance of employees'protected activities.7.Soliciting employees to withdraw their union authorization cards, andhelping them to accomplish such action.8.Promising a benefit for withdrawing adherence to the Union.9.Prohibiting the wearing of union buttons.10.Promulgating and maintaining a rule prohibiting solicitation byemployees on behalf of the Union or with respect to other protected activi-ties in nonworking areas and during nonworking time except on the sellingfloor.11.Enforcing a no-solicitation rule prohibiting solicitation by unionofficials while we engage in an antiunion campaign in working areas and onemployees' working time.12.Threatening to discharge an employee for responding to a subpena totestify in a National Labor Relations Board hearing instead of reporting towork.WE WILL NOT refuse to bargain in good faith with Local 458, Retail ClerksInternational Association, AFL-CIO, as the collective-bargaining representativefor the following appropriate unit:All full-time and regular part-time employees at our Mobile, Alabama,retail operation, including office clerical employees and the grocery, pro-duce,meat, drug, warehouse and service station departments, excludingemployees in the snack bar, professional employees, watchmen and/orguards, and supervisors as defined in the Act.WE WILL NOT discourage membership in said Union, or in any other labororganization of our employees, by discriminating in regard to their hire andtenure of employment or any term or condition of employment.WE WILL NOT deny employees dining and restroom facilities they had cus-tomarily used before they were discriminatorily prohibited from using them.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to join, form, or assistlabor organizations, including the above-named labor organization, to bargaincollectively through representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities.WE WILL, upon request, bargain in good faith with Local 458, Retail ClerksInternationalAssociation,AFL-CIO, as the exclusive representative of theemployees in the unit described above, and, if an understanding is reached,embody such undersanding in a signed agreement.WE WILL offer to Burl Dock, Lorenzo Matthews, Harry Wright, ElizabethBoyette, and Sadie Burgess immediate and full reinstatement to their formeror substantially equivalent positions without prejudice to their seniority or otherrights and privileges, and make them whole for any loss of earnings they mayhave suffered as a result of our discrimination against them.WE WILL make Cleveland Dortch, Marguerite Etheredge, Mildred Turner,W. J. Williams, and Donald Harris whole for any loss of earnings they may havesuffered as a result of our discrimination against them.WE WILL offer to Jack Smith immediate and full reinstatement to normalworkhours and make him whole for any loss of earnings he may have sufferedas a result of our discrimination against him.WE WILL make available to our employees dining and restroom facilities theyhad customarily used before such use was discriminatorily prohibited.All our employees are free to become or remain members of Local 458, RetailClerks International Association, AFL-CIO, or of any other labor organization, orto refrain therefrom.WEINACKER BROTHERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, TelephoneNo. 529-2411, Extension 6396, if they have any question concerning this notice orcompliance with its provisions.Ref-Chem CompanyandGeneral Teamsters,Chauffeurs,Ware-housemen and Helpers,Local 583, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 16-CA-13070. June 25, 1965DECISION AND ORDEROn February 8, 1965, Trial Examiner W. Edwin Youngblood issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Boardhas considered the Trial Examiner's Decision, the exceptions and brief,and the entire record in this case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and ordersthat Respondent Ref-Chem Company, Odessa, Texas, its officers,agents, successors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.'TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed June 17, 1964,1 by General Teamsters, Chauffeurs, Ware-housemen and Helpers, Local 583, affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, herein called theUnion or the Charging Party, a complaint was issued against the Respondent on'The telephone number for Region 16, appearing at the bottom of the Appendix at-tached to the Trial Examiner's Decision, is amended to read: Telephone No. 335-2145.1Unless otherwise indicated, all dates herein are in 1964.153 NLRB No. 51.